Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

among

 

NYMEX HOLDINGS, INC.,

 

GENERAL ATLANTIC PARTNERS 82, L.P.,

 

GAPSTAR, LLC,

 

GAP COINVESTMENTS III, LLC,

 

GAP COINVESTMENTS IV, LLC

 

and

 

GAPCO GMBH & CO. KG

 

Dated: November 14, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1

1.1

   Definitions    1 ARTICLE II PURCHASE AND SALE OF PREFERRED STOCK    10

2.1

   Purchase and Sale of Preferred Stock    10

2.2

   New Certificate of Incorporation    11

2.3

   Use of Proceeds    11

2.4

   Closing    11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY    12

3.1

   Corporate Existence and Power    12

3.2

   Authorization; No Contravention    12

3.3

   Governmental Authorization; Third Party Consents    13

3.4

   Binding Effect    13

3.5

   Litigation    13

3.6

   Compliance with Laws    14

3.7

   Capitalization    14

3.8

   SEC Documents; Financial Statements    16

3.9

   Material Contracts    16

3.10

   No Material Adverse Change; Ordinary Course of Business    18

3.11

   Taxes    18

3.12

   Private Offering    19

3.13

   Labor Relations    19

3.14

   Employee Benefit Plans    19

3.15

   Liabilities    20

3.16

   Intellectual Property    20

3.17

   Privacy of Customer Information    22

3.18

   Potential Conflicts of Interest    23

3.19

   Outstanding Borrowing    23

3.20

   Environmental Matters    23

3.21

   Insurance    23

3.22

   Controls    24

3.23

   CFTC Regulatory Matters    24

3.24

   Stockholder Approval    25

3.25

   Proxy Statement    25

3.26

   Broker’s, Finder’s or Similar Fees    25 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS    25

4.1

   Existence and Power    25

4.2

   Authorization; No Contravention    26

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

4.3

   Governmental Authorization; Third Party Consents    26

4.4

   Binding Effect    26

4.5

   Purchase for Own Account    26

4.6

   Restricted Securities    27

4.7

   Broker’s, Finder’s or Similar Fees    27

4.8

   Accredited Investor    27 ARTICLE V CONDITIONS TO THE OBLIGATION OF THE
PURCHASERS TO CLOSE    27

5.1

   Representations and Warranties    27

5.2

   Compliance with this Agreement    28

5.3

   Officer’s Certificate    28

5.4

   Secretary’s Certificate    28

5.5

   Filing of Certificate of Merger    28

5.6

   Purchased Shares    28

5.7

   Investor Rights Agreement    28

5.8

   Registration Rights Agreement    29

5.9

   Stockholder Approval    29

5.10

   Opinion of Counsel    29

5.11

   No Material Adverse Change    29

5.12

   Consents and Approvals    29

5.13

   HSR Act    29

5.14

   No Material Judgment or Order    29

5.15

   Good Standing Certificates    29

5.16

   New Bylaws; Board of Directors    29

5.17

   Separation of Rights    30

5.18

   Closing Payment    30 ARTICLE VI CONDITIONS TO THE OBLIGATION OF THE COMPANY
TO CLOSE    30

6.1

   Representations and Warranties    30

6.2

   Compliance with this Agreement    30

6.3

   Officer’s Certificate    30

6.4

   Certificate    30

6.5

   Payment of the Purchase Price    31

6.6

   Investor Rights Agreement    31

6.7

   Registration Rights Agreement    31

6.8

   HSR Act    31

6.9

   Stockholder Approval    31

6.10

   Consents and Approvals    31

6.11

   No Material Judgment or Order    31 ARTICLE VII INDEMNIFICATION    31

7.1

   Indemnification    31

7.2

   Notification    32

7.3

   Contribution    33

7.4

   Limits on Indemnification    33

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE VIII AFFIRMATIVE COVENANTS

   34

8.1

   Conduct of Business of the Company    34

8.2

   Stockholder Approval    35

8.3

   No Solicitation    36

8.4

   Commercially Reasonable Efforts    37

8.5

   HSR Act and CFTC Approval    37

8.6

   Tax Reporting    38

8.7

   Inspection    38

8.8

   Litigation    39

8.9

   IRS Forms    39

8.10

   Intellectual Property    39

ARTICLE IX TERMINATION

   39

9.1

   Termination    39

9.2

   Survival    40

ARTICLE X MISCELLANEOUS

   41

10.1

   Survival of Representations, Warranties and Covenants    41

10.2

   Notices    41

10.3

   Successors and Assigns; Third Party Beneficiaries    42

10.4

   Amendment and Waiver    42

10.5

   Counterparts    43

10.6

   Headings    43

10.7

   Specific Performance    43

10.8

   GOVERNING LAW; CONSENT TO EXCLUSIVE JURISDICTION    43

10.9

   WAIVER OF JURY TRIAL    43

10.10

   Severability    44

10.11

   Rules of Construction    44

10.12

   Entire Agreement    44

10.13

   Fees    44

10.14

   Publicity; Confidentiality    44

10.15

   Further Assurances    45

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

A

  Form of New Certificate of Incorporation

B

  Form of New Bylaws

C

  Existing Bylaws

D

  Existing Certificate of Incorporation

E

  Form of Investor Rights Agreement

F

  Form of Registration Rights Agreement

G

  Form of Skadden, Arps, Slate, Meagher & Flom LLP Opinion

H

  Form of Agreement and Plan of Merger

I

  Form of Certificate of Merger

J

  Form of Exchange Certificate of Incorporation

K

  Form of Exchange Bylaws

 

SCHEDULES

 

3.1

  Due Qualification

3.2

  Execution, Delivery and Performance

3.3(iii)

  CFTC Consents

3.3(vi)

  Authorizations and Consents

3.5

  Litigation

3.6(a)

  Compliance with Laws

3.6(b)

  Permits

3.7(a)

  Options, Warrants, Conversion Privileges, Subscription or Purchase Rights

3.7(b)

  List of Subsidiaries and their Equity Holders

3.9(a)

  Material Contracts

3.9(c)

  Contracts with Restrictive Covenants

3.10(b)

  Material Transactions

3.10(c)

  Compensation

3.11

  Taxes

3.14

  Employee Benefit Plans

3.14(d)

  Retiree Welfare Plans

3.16(a)(ii)

  Intellectual Property Owned by the Company and Filings and Applications
Therefor

3.16(a)(iii)

  Intellectual Property Licenses, Sublicenses, Distributor Agreements and Other
Agreements

3.16(a)(iv)

  Infringements by the Company of Intellectual Property of Others

3.16(a)(v)

  Intellectual Property Litigation

3.16(b)

  Infringements of Intellectual Property of the Company

3.16(e)(i)

  Intellectual Property Owned by Affiliates of the Company

3.16(e)(ii)

  Contributors to Intellectual Property Operating Under Grants

3.17

  Privacy Policy

3.18

  Potential Conflicts of Interest

3.19

  Outstanding Borrowing

3.21

  Insurance

3.23

  CFTC Regulatory Matters

3.26

  Brokers, Finder’s or Similar Fees

5.12

  Company Consents and Approvals

6.10

  Purchaser Consents and Approvals

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of November 14, 2005, by and among NYMEX
HOLDINGS, INC., a Delaware corporation (the “Company”), GENERAL ATLANTIC
PARTNERS 82, L.P., a Delaware limited partnership (“GAP LP”), GAPSTAR, LLC, a
Delaware limited liability company (“GapStar”), GAP COINVESTMENTS III, LLC, a
Delaware limited liability company (“GAP Coinvestments III”), GAP
COINVESTMENTS IV, LLC, a Delaware limited liability company (“GAP Coinvestments
IV”), and GAPCO GMBH & CO. KG, a German limited partnership (“GmbH Coinvestment”
and, collectively with GAP LP, GapStar, GAP Coinvestments III and GAP
Coinvestments IV, the “Purchasers”).

 

WHEREAS, upon the terms and conditions set forth in this Agreement, the Company,
immediately following the NYMEX Merger, proposes to issue and sell to the
Purchasers an aggregate of 8,160,000 shares of Series A Cumulative Redeemable
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”),
of the Company for $135,000,000.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Agreement the following terms have the meanings
indicated:

 

“Affiliate” shall mean any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.

 

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

 

“Agreement and Plan of Merger” means the agreement and plan of merger to be
entered into by the Company and Merger Sub to effect the NYMEX Merger prior to
the Closing, in the form attached hereto as Exhibit H.

 

“Alternative Proposal” shall mean (a) any offer or proposal, or any indication
of interest in making an offer or proposal, made by any “person” or “group” (as
such terms are used for purposes of Section 13(d)(3) of the Exchange Act) at any
time (i) which is structured to permit such person or group to acquire
beneficial ownership of at least five percent (5%) of the assets of the Company
and its Subsidiaries taken as a whole, or at least five percent (5%) of the
outstanding capital stock of the Company pursuant to a merger, consolidation,
tender offer or other business combination, sale or purchase of capital stock or
Stock Equivalents, sale of assets, tender offer or exchange



--------------------------------------------------------------------------------

offer or similar transaction or (ii) which involves the incurrence or assumption
of Indebtedness by the Company or any of its Subsidiaries on a secured or
unsecured basis of at least $5,000,000, including, in the case of clauses
(i) and (ii) above, any single or multi-step transaction or series of related
transactions, in each case other than the transactions with the Purchasers and
(b) any offer or proposal made in the context of a proxy contest with respect to
clause (i) above.

 

“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade.

 

“Basket” has the meaning set forth in Section 7.4 of this Agreement.

 

“Basket Exclusions” has the meaning set forth in Section 7.4 of this Agreement.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“CEA” means the Commodity Exchange Act and the rules and regulations promulgated
by the CFTC thereunder.

 

“Certificate of Merger” means the certificate of merger duly filed with the
Secretary of State of the State of Delaware to accomplish the NYMEX Merger, in
the form attached hereto as Exhibit I.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change of Control Transaction” means, with respect to the Company, (i) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to any “person” or “group” (as such terms are
used for purposes of Section 13(d)(3) of the Exchange Act) or (ii) the
consummation of any transaction (including, without limitation, any merger or
consolidation, or other business combination) the result of which is that
stockholders of the Company immediately prior to the consummation thereof would
own less than 45% of the Common Stock of the Company or the common stock of the
resulting company in such transaction; provided that, in no event shall a Change
of Control Transaction include any sale or other issuances of capital stock by
the Company that is a minority investment in the Company by private equity
firms, hedge funds, venture capital firms or other similar pooled

 

2



--------------------------------------------------------------------------------

investment vehicles or any private equity or private investment division of any
investment bank or commercial bank.

 

“Claims” has the meaning set forth in Section 3.5 of this Agreement.

 

“Closing” has the meaning set forth in Section 2.4 of this Agreement.

 

“Closing Date” has the meaning set forth in Section 2.4 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

 

“COMEX” means Commodity Exchange, Inc., a New York not-for-profit corporation.

 

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

 

“Commodities Laws” shall mean all applicable filing, reporting and other
provisions of the CEA, all applicable orders, approvals and interpretations of
the CFTC and the National Futures Association and all undertakings in connection
with any investigation or examination by the CFTC or the National Futures
Association.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and, from and after the NYMEX Merger, shall include the Restricted Common Stock
and the Unrestricted Common Stock.

 

“Commonly Controlled Entity” means any entity which is under common control with
the Company within the meaning of Section 414(b), (c), (m), (o) or (t) of the
Code.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Plan” has the meaning set forth in Section 3.14 of this Agreement.

 

“Condition of the Company” means the assets, business, properties, operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole.

 

“Confidentiality Agreement” means that certain Non-Disclosure Agreement, dated
as of July 12, 2005, by and between the Exchange and General Atlantic Service
Corporation.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to

 

3



--------------------------------------------------------------------------------

purchase, repurchase or otherwise acquire such primary obligations or any
property constituting direct or indirect security therefor, (b) to advance or
provide funds (i) for the payment or discharge of any such primary obligation,
or (ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, or (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument to which such Person is a party or
by which it or any of its property is bound.

 

“Copyrights” means any foreign or United States copyright registrations and
applications for registration thereof, and any non-registered copyrights.

 

“Customer Information” has the meaning set forth in Section 3.17 of this
Agreement.

 

“DOJ” has the meaning set forth in Section 8.5 of this Agreement.

 

“Dubai” means, collectively, DME Holdings Limited, a limited company
incorporated under the laws of Bermuda, and its sole Subsidiary the Dubai
Mercantile Exchange (DME) Limited, a limited liability company formed under the
laws of the Dubai International Financial Centre, United Arab Emirates.

 

“Environmental Laws” means federal, state, local and foreign laws, principles of
common laws, civil laws, regulations, and codes, as well as orders, decrees,
judgments or injunctions, issued, promulgated, approved or entered thereunder
relating to pollution, protection of the environment or public health.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excess Dividend Amount” has the meaning set forth in Section 2.4 of this
Agreement.

 

“Exchange” means the New York Mercantile Exchange, Inc., a Delaware non-stock
corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

4



--------------------------------------------------------------------------------

“Exchange Bylaws” means the Amended and Restated Bylaws of the Exchange adopted
by the board of directors of the Exchange and adopted by the members of the
Exchange, in the form attached hereto as Exhibit K.

 

“Exchange Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of the Exchange approved by the board of directors
of the Exchange, adopted by the members of the Exchange and duly filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit J.

 

“Exchanges” means the Exchange and the COMEX.

 

“Existing Bylaws” means the Bylaws of the Company in effect on the date hereof
and attached hereto as Exhibit C.

 

“Existing Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of the Company, as amended, in effect on the date
hereof and attached hereto as Exhibit D.

 

“Financial Statements” has the meaning set forth in Section 3.8 of this
Agreement.

 

“FTC” has the meaning set forth in Section 8.5 of this Agreement.

 

“Fundamental Actions” has the meaning set forth in Section 3.24 of this
Agreement.

 

“GA LLC” means General Atlantic LLC, a Delaware limited liability company and
the general partner of GAP LP and the sole member of GapStar, and any successor
to such entity.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“GAP Coinvestments III” has the meaning set forth in the preamble to this
Agreement.

 

“GAP Coinvestments IV” has the meaning set forth in the preamble to this
Agreement.

 

“GAP LP” has the meaning set forth in the preamble to this Agreement.

 

“GapStar” has the meaning set forth in the preamble to this Agreement.

 

“GmbH Coinvestment” has the meaning set forth in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“GmbH Management” means GAPCO Management GmbH, a German company with limited
liability and the general partner of GmbH Coinvestment, and any successor to
such entity.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, the CFTC and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“HSR Act” has the meaning set forth in Section 3.3 of this Agreement.

 

“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), (b) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable and accrued commercial or trade liabilities arising in the ordinary
course of business, (c) all interest rate and currency swaps, caps, collars and
similar agreements or hedging devices under which payments are obligated to be
made by such Person, whether periodically or upon the happening of a
contingency, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
indebtedness secured by any Lien (other than Liens in favor of lessors under
leases other than leases included in clause (e)) on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is non-recourse to the credit of that
Person, and (g) any Contingent Obligation of such Person.

 

“Indemnified Party” has the meaning set forth in Section 7.1 of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 7.1 of this Agreement.

 

“Intellectual Property” has the meaning set forth in Section 3.16 of this
Agreement.

 

“Internet Assets” means any Internet domain names and other computer user
identifiers and any rights in and to sites on the worldwide web, including
rights in and to any text, graphics, audio and video files and html or other
code incorporated in such sites.

 

6



--------------------------------------------------------------------------------

“Investor Rights Agreement” means the Investor Rights Agreement in the form
attached hereto as Exhibit E.

 

“Knowledge of the Company” means the actual knowledge of Mitchell Steinhause,
Richard M. Schaeffer, James E. Newsome, Christopher Bowen, Richard Kerschner,
Kenneth D. Shifrin, Joe Raia, Samuel H. Gaer, Sean Keating, Thomas F. LaSala,
Madeline J. Boyd or Robert Levin; provided that, when “Knowledge of the Company”
is utilized in this Article I in the definition of “Subsidiaries” with respect
to London and Dubai, it shall be deemed to mean the knowledge of such persons
after reasonable inquiry.

 

“Liabilities” has the meaning set forth in Section 3.15 of this Agreement.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, security
interest of any kind or nature whatsoever (excluding preferred stock and equity
related preferences).

 

“London” means, collectively, NYMEX Europe Exchange Holdings Limited, a private
limited company incorporated under the laws of England and Wales, and its sole
Subsidiary NYMEX Europe Limited, a limited liability company incorporated under
the laws of England and Wales.

 

“Losses” has the meaning set forth in Section 7.1 of this Agreement.

 

“Material Contract” has the meaning set forth in Section 3.9 of this Agreement.

 

“Merger Sub” means NYMEX Merger Sub, Inc., a Delaware corporation and a wholly
owned Subsidiary of the Company.

 

“New Bylaws” means the amended and restated bylaws of the Company adopted by the
Board of Directors, in the form attached hereto as Exhibit B.

 

“New Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company which, as a result of the NYMEX Merger, shall be
the certificate of incorporation of the Company as of the Closing, in the form
attached hereto as Exhibit A.

 

“NYMEX Merger” means the merger of Merger Sub and the Company, pursuant to the
Agreement and Plan of Merger and the Certificate of Merger, as a result of which
(i) the New Certificate of Incorporation shall be the certificate of
incorporation of the surviving corporation and (ii) the New Bylaws shall be the
bylaws of the surviving corporation.

 

“Orders” has the meaning set forth in Section 3.2 of this Agreement.

 

7



--------------------------------------------------------------------------------

“Patents” means any foreign or United States patents and patent applications,
including any divisions, continuations, continuations-in-part, substitutions or
reissues thereof, whether or not patents are issued on such applications and
whether or not such applications are modified, withdrawn or resubmitted.

 

“Permits” has the meaning set forth in Section 3.6(b) of this Agreement.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Plan” means any employee benefit plan, arrangement, policy, program, agreement
or commitment (whether or not an employee plan within the meaning of
section 3(3) of ERISA), including, without limitation, any employment or
deferred compensation agreement, executive compensation, bonus, incentive,
pension, profit-sharing, savings, retirement, stock option, stock purchase or
severance pay plan, any life, health, disability or accident insurance plan,
whether oral or written, whether or not subject to ERISA, as to which the
Company or any Commonly Controlled Entity has any direct or indirect, actual or
contingent liability.

 

“Preferred Stock” has the meaning set forth in the recitals to this Agreement.

 

“Privacy Policy” has the meaning set forth in Section 3.17 of this Agreement.

 

“Proxy Statement” has the meaning set forth in Section 3.25 of this Agreement.

 

“Purchased Shares” has the meaning set forth in Section 2.1 of this Agreement.

 

“Purchasers” has the meaning set forth in the preamble to this Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement in the
form attached hereto as Exhibit F.

 

“Restricted Common Stock” means, collectively, the Series A-1 Common Stock, the
Series A-2 Common Stock and the Series A-3 Common Stock.

 

“Requirements of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.

 

8



--------------------------------------------------------------------------------

“Retiree Welfare Plan” means any welfare plan (as defined in Section 3(1) of
ERISA) that provides benefits to current or former employees beyond their
retirement or other termination of service (other than severance benefits,
coverage mandated by Section 4980A of the Code, commonly referred to as “COBRA,”
or benefits the cost of which is fully paid by the current or former employee or
his or her dependents).

 

“SEC Documents” has the meaning set forth in Section 3.8 of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Series A-1 Common Stock” means the Common Stock designated as Series A-1 Common
Stock in the New Certificate of Incorporation.

 

“Series A-2 Common Stock” means the Common Stock designated as Series A-2 Common
Stock in the New Certificate of Incorporation.

 

“Series A-3 Common Stock” means the Common Stock designated as Series A-3 Common
Stock in the New Certificate of Incorporation.

 

“Special Payment” has the meaning set forth in Section 2.4 of this Agreement.

 

“Software” means any computer software programs, source code, object code, data
and documentation, including, without limitation, any computer software programs
that incorporate and run the Company’s pricing models, formulae and algorithms.

 

“SOX” has the meaning set forth in Section 3.22 of this Agreement.

 

“Stock Equivalents” means any security or obligation which is by its terms,
whether directly or indirectly, convertible into or exchangeable or exercisable
for shares of Common Stock or other capital stock of the Company, and any
option, warrant or other subscription or purchase right with respect to Common
Stock or such other capital stock.

 

“Stockholder Approval” means the approvals by the Company’s stockholders and the
members of the Exchange, as applicable, of the Fundamental Actions.

 

“Stockholders’ Meeting” has the meaning set forth in Section 8.2(b) of this
Agreement.

 

“Subsidiaries” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person. Unless otherwise

 

9



--------------------------------------------------------------------------------

qualified, or the context otherwise requires, all references to a “Subsidiary”
or to “Subsidiaries” in this Agreement shall refer to a Subsidiary or
Subsidiaries of the Company. In addition, (i) the Exchanges are Subsidiaries of
the Company, and (ii) London and Dubai shall be deemed Subsidiaries solely for
purposes of Sections 3.1, 3.5, 3.6, 3.7(b), 3.9, 3.10, 3.11, 3.15, 3.16(a)(i),
3.16(a)(iv), 3.23, 8.1 and 8.7; provided that (x) the representations and
warranties made in Sections 3.1, the first sentence of Section 3.5, 3.9, 3.10,
3.11, 3.15, 3.16(a)(i) and 3.16(a)(iv), to the extent that they relate to London
or Dubai, shall be deemed to be made to the Knowledge of the Company and (y) the
covenants made in Sections 8.1 and 8.7 shall apply to London or Dubai only to
the extent that such items are within the Company’s reasonable control. London
and Dubai shall not be deemed Subsidiaries for any other purpose in this
Agreement.

 

“Taxes” means any federal, state, provincial, county, local, foreign and other
taxes (including, without limitation, income, profits, windfall profits,
alternative, minimum, accumulated earnings, personal holding company, capital
stock, premium, estimated, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and property taxes,
import duties and other governmental charges and assessments), whether or not
measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto.

 

“Trade Secrets” means any trade secrets, research records, processes,
procedures, manufacturing formulae, technical know-how, technology, blue prints,
designs, plans, inventions (whether patentable and whether reduced to practice),
invention disclosures and improvements thereto.

 

“Trademarks” means any foreign or United States trademarks, service marks, trade
dress, trade names, brand names, designs and logos, corporate names, product or
service identifiers, whether registered or unregistered, and all registrations
and applications for registration thereof.

 

“Trading Rights” has the meaning set forth in Section 5.17 of this Agreement.

 

“Transaction Documents” means, collectively, this Agreement, the Investor Rights
Agreement and the Registration Rights Agreement.

 

“Unrestricted Common Stock” means all shares of Common Stock other than the
Restricted Common Stock.

 

ARTICLE II

 

PURCHASE AND SALE OF PREFERRED STOCK

 

2.1 Purchase and Sale of Preferred Stock. Subject to the terms and conditions
herein set forth, the Company agrees to issue and sell to the Purchasers, and

 

10



--------------------------------------------------------------------------------

the Purchasers, jointly and severally, agree to purchase from the Company, on
the Closing Date, an aggregate of 8,160,000 shares of Preferred Stock (all of
the shares of Preferred Stock being purchased pursuant hereto being referred to
herein as the “Purchased Shares”), for $135,000,000. The Purchasers shall
deliver to the Company, at least two Business Days prior to the Closing, a
notice which shall specify the number of Purchased Shares to be purchased by
each Purchaser pursuant to this Section 2.1; provided that, such allocation
shall not modify the joint and several obligation of the Purchasers to acquire
all of the Purchased Shares.

 

2.2 New Certificate of Incorporation. The Purchased Shares shall have the
preferences and rights set forth in the New Certificate of Incorporation.

 

2.3 Use of Proceeds. The Company shall use the proceeds from the sale of the
Purchased Shares to the Purchasers to make a special distribution to
stockholders of record of the Company as of the close of business on the
Business Day immediately prior to the Closing Date (which shall not include the
Purchasers).

 

2.4 Closing. Unless this Agreement shall have terminated pursuant to Article IX,
and subject to the satisfaction or waiver of the conditions set forth in
Articles V and VI, the closing of the sale and purchase of the Purchased Shares
(the “Closing”) shall take place at the offices of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York, at
10:00 a.m., local time, on the second (2nd) Business Day following the date upon
which the conditions set forth in Articles V and VI shall be satisfied or waived
in accordance with this Agreement, or at such other time, place and date that
the Company and the Purchasers may agree in writing (the “Closing Date”). On the
Closing Date, the Company shall deliver to each Purchaser (x) a certificate or
certificates in definitive form and registered in the name of each such
Purchaser, representing its Purchased Shares against delivery by each of the
Purchasers to the Company of the aggregate purchase price therefor by wire
transfer of immediately available funds, and (y) in the event that at any time
after the date hereof but prior to the Closing Date the Company establishes a
record date for the payment of or pays any dividend or other distribution to its
existing stockholders in accordance with Section 8.1(h) of this Agreement in an
aggregate amount in excess of $5,000,000 (the amount of such excess being
referred to herein as the “Excess Dividend Amount”), a wire transfer of
immediately available funds in an amount (the “Special Payment”) equal to such
Purchaser’s proportionate share of the product of (i) the Excess Dividend Amount
multiplied by (ii) the quotient of 0.10 divided by 0.90.

 

11



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each of the Purchasers as follows:

 

3.1 Corporate Existence and Power. Each of the Company and its Subsidiaries
(a) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, (b) has all requisite
corporate power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction in which its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a material adverse effect on the Condition of the Company.
The Company has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement and each of the other Transaction
Documents to which it is a party. No jurisdiction, other than those in which it
is duly qualified, has claimed in writing that either the Company or any of its
Subsidiaries, as the case may be, is required to qualify as a foreign
corporation or other entity therein, and except as set forth on Schedule 3.1,
neither the Company nor any of its Subsidiaries files any franchise, income or
other tax returns in any other jurisdiction based upon the ownership or use of
property therein or the derivation of income therefrom.

 

3.2 Authorization; No Contravention. The execution, delivery and performance by
the Company of this Agreement and each of the other Transaction Documents to
which it is a party and the transactions contemplated hereby and thereby and the
approval and adoption of the New Certificate of Incorporation and the New Bylaws
(a) except for receipt of Stockholder Approval, have been duly authorized by all
necessary corporate action of the Company (including the approval of the Board
of Directors) or the Exchange (including the approval of the Board of Directors
of the Exchange), as applicable, (b) except for receipt of Stockholder Approval,
do not contravene the terms of the Existing Certificate of Incorporation, the
Existing Bylaws, the New Certificate of Incorporation, the New Bylaws or the
certificate of incorporation, memorandum of association, bylaws or other
organizational documents of any of the Company’s Subsidiaries, (c) except for
receipt of the Stockholder Approval, approval of the CFTC and the National
Futures Association, expiration or early termination, as the case may be, of all
applicable waiting periods under the HSR Act, and filings under applicable
securities laws required to comply with the Company’s registration obligations
under the Registration Rights Agreement, or as set forth on Schedule 3.2, do not
violate, conflict with or result in any breach, default or contravention of (or
with due notice or lapse of time or both would result in any breach, default or
contravention of), or the creation of any Lien under, any Contractual Obligation
of the Company or its Subsidiaries or any material Requirement of Law applicable
to the Company or its Subsidiaries and (d) except for approval of the CFTC and
the National Futures

 

12



--------------------------------------------------------------------------------

Association, expiration or early termination, as the case may be, of all
applicable waiting periods under the HSR Act, and filings under applicable
securities laws required to comply with the Company’s registration obligations
under the Registration Rights Agreement, or as set forth on Schedule 3.2, do not
violate any judgment, injunction, writ, award, decree or order of any nature
(collectively, “Orders”) of any Governmental Authority against, or binding upon,
the Company or its Subsidiaries.

 

3.3 Governmental Authorization; Third Party Consents. Except (i) for the filing
of the Certificate of Merger, the New Certificate of Incorporation and the
Exchange Certificate of Incorporation, each with the Secretary of State of the
State of Delaware, after Stockholder Approval has been received, (ii) for such
filings and notifications as may be required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and, if necessary, similar
foreign competition or Antitrust Laws, (iii) for such consent, approval, order
or authorization of, or registration, declaration or filing with, the CFTC or
the National Futures Association as are set forth on Schedule 3.3(iii), (iv) for
the filing of the Proxy Statement with the Commission, (v) for filings under
applicable securities laws required to comply with the Company’s registration
obligations under the Registration Rights Agreement and (vi) as set forth in
Schedule 3.3(vi), no approval, consent, compliance, exemption, authorization or
other action by, or notice to, or filing with, any Governmental Authority,
quasi-governmental entity with jurisdiction or supervision over the Company or
its Subsidiaries or any other Person, and no lapse of a waiting period under a
Requirement of Law, is necessary or required in connection with the execution,
delivery or performance (including, without limitation, effectiveness of the New
Certificate of Incorporation and the sale, issuance and delivery of the
Purchased Shares) by, or enforcement against, the Company of this Agreement and
the other Transaction Documents or the transactions contemplated hereby and
thereby.

 

3.4 Binding Effect. This Agreement has been, and as of the Closing Date each of
the other Transaction Documents will have been, duly executed and delivered by
the Company, and this Agreement constitutes, and as of the Closing Date each of
the other Transaction Documents will constitute, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

3.5 Litigation. Except as set forth on Schedule 3.5 or as disclosed in the SEC
Documents, as of the date of this Agreement, there are no actions, suits,
proceedings, claims, complaints, disputes, arbitrations or investigations (of
which investigations the Company has written or oral notice) (collectively,
“Claims”) pending or, to the Knowledge of the Company, threatened, at law, in
equity, in arbitration or before any Governmental Authority against the Company
or its Subsidiaries nor, to the Knowledge of the Company, is the Company aware
that there is any reasonable basis for any of the foregoing. As of the Closing,
except as set forth on Schedule 3.5, there shall

 

13



--------------------------------------------------------------------------------

be no Claims pending or, to the Knowledge of the Company, threatened, at law, in
equity, in arbitration or before any Governmental Authority against the Company
or its Subsidiaries which would reasonably be expected to have a material
adverse effect on the Condition of the Company. The foregoing includes, without
limitation, Claims involving the prior employment of any of the employees of the
Company or its Subsidiaries, their use in connection with the Company’s business
of any information or techniques allegedly proprietary to any of their former
employers or their obligations under any agreements with prior employers. No
Order has been issued by any court or other Governmental Authority against the
Company purporting to enjoin or restrain the execution, delivery or performance
of this Agreement or any of the other Transaction Documents.

 

3.6 Compliance with Laws.

 

(a) The Company and its Subsidiaries are in compliance in all material respects
with all Requirements of Law and all Orders of any Governmental Authority
against the Company and such Subsidiaries. Except as set forth on
Schedule 3.6(a), to the Company’s Knowledge, there is no existing or proposed
Requirement of Law which would reasonably be expected to prohibit or restrict
the Company or its Subsidiaries from, or otherwise effect the Company or its
Subsidiaries in, conducting their businesses in any jurisdiction in which they
now conduct such businesses which would reasonably be expected to have a
material adverse effect on the Condition of the Company.

 

(b) (i) The Company and its Subsidiaries have all material licenses, permits and
approvals of any Governmental Authority (collectively, “Permits”) that are
necessary for the conduct of the business of the Company and its Subsidiaries;
(ii) such Permits are in full force and effect; and (iii) except as set forth on
Schedule 3.6(b), no material violations are or have been recorded in respect of
any Permit.

 

3.7 Capitalization.

 

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of 816 shares of Common Stock and there are 816 shares of
Common Stock issued and outstanding. On the Closing Date, after giving effect to
the transactions contemplated by this Agreement (including the issuance of the
Purchased Shares), the authorized capital stock of the Company shall consist of
(i) 200,000,000 shares of Common Stock, of which 73,440,000 shares shall be
issued and outstanding, which includes (A) 26,480,000 shares of Series A-1
Common Stock, of which 24,480,000 shares shall be issued and outstanding,
(B) 26,480,000 shares of Series A-2 Common Stock, of which 24,480,000 shares
shall be issued and outstanding and (C) 26,480,000 shares of Series A-3 Common
Stock, of which 24,480,000 shares shall be issued and outstanding and
(ii) 8,160,000 shares of Preferred Stock, of which 8,160,000 shares shall be
issued and outstanding. As of the Closing Date, the Company shall reserve an
aggregate of 8,160,000 shares of Unrestricted Common Stock for issuance upon
conversion of the Purchased Shares. Except as set forth on Schedule 3.7(a) or as

 

14



--------------------------------------------------------------------------------

disclosed in the SEC Documents, there are no options, warrants, conversion
privileges, subscription or purchase rights or other rights outstanding as of
the date of this Agreement to purchase or otherwise acquire (i) any authorized
but unissued, unauthorized or treasury shares of the Company’s capital stock,
(ii) any Stock Equivalents or (iii) any other securities of the Company and
there are no commitments, contracts, agreements, arrangements or understandings
by the Company to issue any shares of the Company’s capital stock or any Stock
Equivalents or other securities of the Company. On the Closing Date, the
Purchased Shares shall be duly authorized, and when issued and sold to the
Purchasers against payment therefor, will be validly issued, fully paid and
non-assessable, will be issued on the basis of a valid exemption from the
registration and qualification requirements of all applicable federal, state and
foreign securities laws (assuming the truth and accuracy of the representations
and warranties of the Purchasers contained in Article IV) and will be free and
clear of all Liens, other than (w) those imposed by the Securities Act,
(x) those imposed by the New Certificate of Incorporation or the New Bylaws,
(y) those imposed by the Investor Rights Agreement or the Registration Rights
Agreement or (z) any Lien created by a Purchaser. The shares of Unrestricted
Common Stock issuable upon conversion of the Purchased Shares, when issued in
compliance with the provisions of the New Certificate of Incorporation, will be
validly issued, fully paid and non-assessable and not subject to any preemptive
rights or similar rights that have not been satisfied and will be free and clear
of all other Liens, other than (w) those imposed by the Securities Act,
(x) those imposed by the New Certificate of Incorporation or the New Bylaws,
(y) those imposed by the Investor Rights Agreement or Section 6 of the
Registration Rights Agreement or (z) any Lien created by a Purchaser. All of the
issued and outstanding shares of Common Stock are duly authorized, validly
issued, fully paid and non-assessable, and were issued on the basis of a valid
exemption from the registration and qualification requirements of all applicable
federal, state and foreign securities laws.

 

(b) Schedule 3.7(b) sets forth, as of the date hereof, a true and complete list
of (i) each of the Subsidiaries of the Company, (ii) the authorized capital
stock of each such Subsidiary, (iii) the amount and percentage of the authorized
shares of capital stock of each such Subsidiary owned by the Company,
(iv) except in the case of each of the Exchanges, the stockholders of each such
Subsidiary and, opposite the name of each stockholder, the amount of all
outstanding capital stock and Stock Equivalents owned by such stockholder and
(v) in the case of the Exchanges, the aggregate number of members and the
aggregate amount of all outstanding capital stock, Stock Equivalents and
membership interests by class owned by such members. All of such shares of
capital stock are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with the registration and
qualification requirements of all applicable federal, state and foreign
securities laws and are owned free and clear of all Liens. Except as set forth
on Schedule 3.7(b), there are no options, warrants, conversion privileges,
subscription or purchase rights or other rights presently outstanding to
purchase or otherwise acquire any authorized but unissued, unauthorized or
treasury shares of capital stock or other securities of, or any proprietary
interest in, any of the Subsidiaries, and there is no outstanding security of
any kind convertible into or exchangeable for such shares or proprietary
interest. Except as set forth on

 

15



--------------------------------------------------------------------------------

Schedule 3.7(b), neither the Company nor any of its Subsidiaries, owns any
interest, or has a right to acquire any interest, in any Person that is not a
Subsidiary.

 

(c) The Purchased Shares to be purchased by the Purchasers hereunder represent,
in the aggregate, on the Closing Date, 10% of the outstanding shares of Common
Stock on a fully diluted basis assuming the conversion, exercise or exchange of
any outstanding securities into shares of Common Stock, including, without
limitation, all of the Purchased Shares immediately following the Closing.

 

(d) There is no established trading market for the Common Stock (other than as a
result of, prior to the Closing Date, being “stapled” to the Trading Rights for
which there is a trading market) and the Common Stock is not listed on any
exchange or automated quotation system.

 

3.8 SEC Documents; Financial Statements. Since January 1, 2002, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective dates (or if amended or superseded by a
filing at least two Business Days prior to the date of this Agreement, then on
the date of such filing), the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the Commission (or if
amended or superseded by a filing at least two Business Days prior to the date
of this Agreement, then on the date of such filing), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates (or if amended or superseded by a filing at least two Business
Days prior to the date of this Agreement, then on the date of such filing), the
financial statements of the Company (the “Financial Statements”) included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3.9 Material Contracts.

 

(a) Schedule 3.9(a) sets forth a list of all contracts, agreements, commitments,
arrangements, leases (including with respect to personal property) and other
instruments which have not been fully performed and for which the Company or

 

16



--------------------------------------------------------------------------------

any of its Subsidiaries has any continuing obligations or liabilities thereunder
(to which the Company or any of its Subsidiaries is a party or by which the
Company, any of its Subsidiaries or any of their respective assets is bound)
that involve or could involve aggregate payments of more than $1,000,000 per
year that (A) have not previously been filed as an exhibit to the SEC Documents,
(B) are not set forth on Schedule 3.16(a)(iii), (C) are not liabilities and
obligations for fees and expenses incurred in connection with this transaction
and (D) do not relate to routine overhead and administrative costs or expenses
with respect to the facilities of the Company or its Subsidiaries that are
incurred in the ordinary course of business, consistent with past practices
(such contracts, agreements, commitments, arrangements, leases (including with
respect to personal property), together with any contract, agreement or
understanding required to be set forth on Schedule 3.9(c) or filed as an exhibit
to the SEC Documents, each, a “Material Contract” and collectively, the
“Material Contracts”). Copies of all Material Contracts have been previously
delivered to or made available by the Company for inspection by the Purchasers,
and such copies are true, complete and correct.

 

(b) There is no Material Contract that was required to be described in or filed
as an exhibit to any SEC Document that was not described in or filed as required
by the Securities Act or the Exchange Act, as the case may be. The Material
Contracts set forth on Schedule 3.9(a) are valid and binding and are in full
force and effect and enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the rights and remedies of creditors
generally and to general principles of equity (regardless of whether considered
in a proceeding in equity or at law). The Company is not, in any material
respect, in violation or breach of or default under any Material Contract nor,
to the Company’s Knowledge, is any other party to any such Material Contract.

 

(c) Except as set forth on Schedule 3.9(c) or disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries is a party to or bound by
any contract, agreement or arrangement (including any lease of real property),
(i) restricting the ability of the Company or any of its Subsidiaries to compete
in any material respect in or conduct any line of business or to engage in
business in any geographic area or to hire any individual or group of
individuals, (ii) containing covenants of any other Person not to compete in any
material respect with the Company or any of its Subsidiaries, (iii) containing
any so-called “most favored nation” provisions or any similar provision
requiring the Company or any Subsidiary to offer a third party terms or
concessions at least as favorable as offered to one or more other parties,
(iv) providing for “earn-outs,” “performance guarantees” or contingent payments
by the Company or any of its Subsidiaries involving more than $1,000,000 per
year, (v) relating to Indebtedness for borrowed money, letters of credit, the
deferred purchase price of property, conditional sale arrangements, capital
lease obligations, obligations secured by a Lien, or interest rate or currency
hedging activities (including guarantees or other contingent liabilities in
respect of any of the foregoing but in any event excluding trade payables
arising in the ordinary course of business consistent with past practice,
intercompany indebtedness and immaterial leases for telephones, copy machines,
facsimile machines and other office equipment) or (vi) relating to any material
joint

 

17



--------------------------------------------------------------------------------

venture, partnership, strategic alliance or similar arrangement (including,
without limitation, any franchising agreement).

 

3.10 No Material Adverse Change; Ordinary Course of Business. Since December 31,
2004, except as disclosed in the SEC Documents, (a) there has not been any
material adverse change in the Condition of the Company, other than those
adverse changes occurring as a result of (i) general economic, market or
industry conditions (including, without limitation, any change in trading prices
of the Trading Rights), which do not have a disproportionate effect on the
Company or its Subsidiaries as compared to other persons in the industry in
which the Company and its Subsidiaries conduct business, (ii) the initiation,
continuation, escalation or cessation of armed hostilities involving the United
States or its territories or (iii) the existing or proposed Requirements of Law
identified on Schedule 3.6(a), (b) except as set forth on Schedule 3.10(b), the
Company and its Subsidiaries have not participated in any transaction material
to the Condition of the Company or otherwise acted outside the ordinary course
of business, including, without limitation, declaring or paying any dividend or
declaring or making any distribution to its stockholders except out of the
earnings of the Company and its Subsidiaries, as the case may be, (c) except as
set forth on Schedule 3.10(c), the Company and its Subsidiaries have not
increased the compensation of any of their officers or the rate of pay of any of
their employees, except as part of regular compensation increases in the
ordinary course of business, (d) the Company and its Subsidiaries have not
created or assumed any Lien on a material asset of the Company and its
Subsidiaries, (e) the Company and its Subsidiaries have not entered into any
Contractual Obligation, other than in the ordinary course of business and
(f) there has not occurred a material change in the accounting principles or
practice of the Company or any of its Subsidiaries except as required by reason
of a change in GAAP.

 

3.11 Taxes. Except as set forth on Schedule 3.11, (a) the Company and its
Subsidiaries have timely filed or caused to be filed all material returns for
Taxes that they are required to file on and through the date hereof (including
all applicable extensions), and all such Tax returns are accurate and complete;
(b) the Company and its Subsidiaries have paid in full, or made adequate
provision on its Financial Statements (in accordance with GAAP) for, all
material Taxes with respect to periods ending on or before the date of its
Financial Statements; (c) with respect to all Tax returns of the Company and its
Subsidiaries, (i) there is no unpaid Tax deficiency proposed in writing against
the Company or its Subsidiaries and (ii) no audit is in progress with respect to
any material return for Taxes, no extension of time is in force with respect to
any date on which any material return for Taxes was or is to be filed and no
waiver or agreement is in force for the extension of time for the assessment or
payment of any Tax; (d) the Company and its Subsidiaries have paid in full or
made adequate provision on its books and records for all material Taxes with
respect to periods ending after the date of its most recent Financial Statements
through the date hereof; and (e) there are no Liens for Taxes on the assets of
the Company and its Subsidiaries, other than Liens for Taxes not yet due and
payable.

 

18



--------------------------------------------------------------------------------

3.12 Private Offering. No form of general solicitation or general advertising
was used by the Company or its representatives in connection with the offer,
sale or issuance of the Purchased Shares. Assuming the truth and accuracy of the
representations and warranties of the Purchasers contained in Article IV, no
registration of the Purchased Shares, pursuant to the provisions of the
Securities Act or any state securities or “blue sky” laws, will be required by
the offer, sale or issuance of the Purchased Shares. The Company agrees that
neither it, nor anyone acting on its behalf, shall offer to sell the Purchased
Shares or any other securities of the Company so as to require the registration
of the Purchased Shares pursuant to the provisions of the Securities Act or any
state securities or “blue sky” laws, unless such Purchased Shares or other
securities are so registered.

 

3.13 Labor Relations. (a) Neither the Company nor any of its Subsidiaries is
engaged in any unfair labor practice; (b) there is (i) no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, and (ii) no strike, labor dispute, slowdown or stoppage
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries; (c) neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or contract; (d) there is no
union representation question existing with respect to the employees of the
Company or any of its Subsidiaries; and (e) no union organizing activities are
taking place. As of the date hereof, the Company has not discussed or taken any
steps to terminate the employment of any such officer, key employee or group of
key employees. To the Knowledge of the Company, each of the officers and key
employees of the Company and its Subsidiaries spends all, or substantially all,
of his business time on the business of the Company or any of its Subsidiaries.
To the Knowledge of the Company, none of the employees of the Company or any of
its Subsidiaries is resident in the United States in violation of any
Requirement of Law.

 

3.14 Employee Benefit Plans.

 

(a) Schedule 3.14(a) hereto and the SEC Documents together list each Plan that
the Company or any of its Subsidiaries maintain or to which the Company or any
of its Subsidiaries contribute (the “Company Plans”). The Company and its
Subsidiaries have no liability under any Plans other than the Company Plans.
Except as set forth on Schedule 3.14(a), neither the Company nor its
Subsidiaries nor any Commonly Controlled Entity maintains or contributes to, or
has within the preceding six years maintained or contributed to, any Plan
subject to Title IV of ERISA or Section 412 of the Code or any “multiple
employer plan” within the meaning of the Code or ERISA. Each Company Plan (and
related trust, insurance contract or fund) has been established and administered
in all material respects in accordance with its terms, and complies in all
material respects in form and in operation with the applicable requirements of
ERISA and the Code and other applicable Requirements of Law. All contributions
(including all employer contributions and employee salary reduction
contributions) which are due have been paid to each Company Plan.

 

19



--------------------------------------------------------------------------------

(b) No Claim with respect to the administration or the investment of the assets
of any Company Plan (other than routine claims for benefits) is pending.

 

(c) The Internal Revenue Service has issued a favorable determination letter
with respect to each Company Plan that is intended to be qualified under
Section 401(a) of the Code and to the Knowledge of the Company, no events have
occurred that could reasonably be expected to result in the revocation of such
determination.

 

(d) Except as set forth in Schedule 3.14(d), no Company Plan is a Retiree
Welfare Plan.

 

(e) The consummation of the transactions contemplated by this Agreement will not
accelerate the time of the payment or vesting of, or increase the amount of,
compensation due to any employee or former employee whether or not such payment
would constitute an “excess parachute payment” under section 280G of the Code.

 

(f) There are no unfunded obligations under any Company Plan which are not fully
reflected on the Financial Statements in accordance with GAAP (to the extent
required).

 

(g) Neither the Company nor any of its Subsidiaries has any liability, whether
absolute or contingent, including any obligations under any Company Plan, with
respect to any misclassification of any person as an independent contractor
rather than as an employee.

 

3.15 Liabilities. The Company and its Subsidiaries do not have any direct or
indirect obligation or liability (the “Liabilities”) other than (a) Liabilities
fully and adequately reflected in or reserved against on the Financial
Statements or otherwise disclosed in the SEC Documents, (b) Liabilities incurred
since December 31, 2004 in the ordinary course of business and (c) Liabilities
not exceeding $500,000 in the aggregate or otherwise immaterial in the
aggregate, in each case which are not required to be disclosed in the Financial
Statements.

 

3.16 Intellectual Property.

 

(a) (i) The Company and its Subsidiaries are the owners of all, or have the
license or right to use, sell and license, as applicable, all of, the
Copyrights, Patents, Trade Secrets, Trademarks, Internet Assets, Software and
other proprietary rights (collectively, “Intellectual Property”) as such
Intellectual Property is used in connection with their businesses as presently
conducted or contemplated in the business plan of the Company and its
Subsidiaries, free and clear of all Liens.

 

(ii) Schedule 3.16(a)(ii) sets forth all of the filings, registrations and
applications for any Intellectual Property filed by, the Company, which have not
previously been filed as an exhibit to the SEC Documents. Except as set forth on

 

20



--------------------------------------------------------------------------------

Schedule 3.16(a)(ii), none of the Intellectual Property listed on Schedule
3.16(a)(ii) is subject to any outstanding Order, and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand is
pending in writing or, to the Knowledge of the Company, threatened, which
challenges the validity, enforceability, use or ownership of the item.

 

(iii) Schedule 3.16(a)(iii) sets forth all material Intellectual Property
licenses, sublicenses, distributor agreements and other agreements under which
the Company or its Subsidiaries are either a licensor, licensee or distributor,
which have not previously been filed as an exhibit to the SEC Documents (except
such licenses, sublicenses and other agreements relating to off-the-shelf
software, which is commercially available on a retail basis and used solely on
the computers of the Company or its Subsidiaries. The Company and its
Subsidiaries have substantially performed all obligations imposed upon them
thereunder, and are not, nor to the Knowledge of the Company is any other party
thereto, in breach of or default thereunder in any respect, nor is there any
event which with notice or lapse of time or both would constitute a default
thereunder. To the Knowledge of the Company, all such Intellectual Property
licenses are valid, enforceable and in full force and effect, and will continue
to be so on identical terms immediately following the Closing, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

(iv) To the Knowledge of the Company, other than as set forth on
Schedule 3.16(a)(iv) or as previously disclosed in the SEC Documents, none of
the Intellectual Property, products or services currently sold, provided or
licensed by the Company or its Subsidiaries to any Person or used by or licensed
to the Company or its Subsidiaries by any Person infringes upon or otherwise
violates any Intellectual Property rights of others.

 

(v) Except as set forth on Schedule 3.16(a)(v) or as previously disclosed in the
SEC Documents, no litigation is pending and no Claim has been made against the
Company or its Subsidiaries or, to the Knowledge of the Company, is threatened,
contesting the right of the Company or its Subsidiaries to sell or license to
any Person or use the Intellectual Property presently sold or licensed to such
Person or used by the Company or its Subsidiaries.

 

(b) Except as set forth on Schedule 3.16(b) or as previously disclosed in the
SEC Documents, to the Knowledge of the Company, no Person is infringing upon or
otherwise violating the Intellectual Property rights of the Company and its
Subsidiaries.

 

(c) No former employer of any employee of the Company or its Subsidiaries, has
made a Claim against the Company, or its Subsidiaries or, to the Knowledge of
the Company, against any of the Company’s or Subsidiaries’ Affiliates or

 

21



--------------------------------------------------------------------------------

other Person, that such employee is utilizing Intellectual Property of such
former employer.

 

(d) To the Knowledge of the Company, none of the Trade Secrets of the Company or
its Subsidiaries, wherever located, the value of which is contingent upon
maintenance of confidentiality thereof, has been disclosed to any Person who is
not required to maintain such confidentiality, except as required pursuant to
the filing of a patent application by the Company or its Subsidiaries.

 

(e) Schedule 3.16(e)(i) sets forth the Intellectual Property owned by any
director, officer, employee or consultant of the Company or its Subsidiaries (or
Persons the Company or any of its Subsidiaries presently intend to hire) that is
necessary for the business of the Company and its Subsidiaries. Except as set
forth on Schedule 3.16(e)(ii), to the Company’s Knowledge, at no time during the
conception or reduction to practice of any of the Company’s or its Subsidiaries’
Intellectual Property was any developer, inventor or other contributor to such
Intellectual Property operating under any grants from any Governmental Authority
or subject to any employment agreement, invention assignment, nondisclosure
agreement or other Contractual Obligation with any Person that would not
reasonably be expected to have a material adverse effect on the Company’s or
such Subsidiaries’ rights to their Intellectual Property.

 

(f) All present employees of the Company and its Subsidiaries named as an
inventor in any of the pending Patent applications listed on
Schedule 3.16(a)(ii) have executed and delivered proprietary invention
agreements with the Company or such Subsidiaries, as the case may be, and are
obligated under the terms thereof to assign all inventions subject to such
Patent applications to the Company or its Subsidiaries.

 

3.17 Privacy of Customer Information. The Company and its Subsidiaries each have
a privacy policy with respect to information, including, without limitation,
non-public financial information it collects from customers or other parties
(the “Customer Information”) (each a “Privacy Policy”) set forth on
Schedule 3.17, true and complete copies of which have been provided to the
Purchasers. To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has collected, received or used any Customer Information in an
unlawful manner or in violation of its applicable Privacy Policy. The Company
has commercially reasonable (taking into account the nature of the information
being collected) security measures and safeguards in place to protect the
Customer Information from illegal or unauthorized access, download or use by its
personnel or third parties, and from access, download or use by its personnel or
third parties in a manner violative of Law, or the applicable Privacy Policy or
the privacy rights of any individuals, and, to the Knowledge of the Company, no
Person has gained unauthorized access to or made any unauthorized use of any
Customer Information. The Company has adopted written information security
programs designed to protect all Customer Information, copies of which have been
provided to Purchaser.

 

22



--------------------------------------------------------------------------------

3.18 Potential Conflicts of Interest. Except for transactions related to the
clearing of securities in the ordinary course of business and except for trading
on the floor of each of the Exchanges in the ordinary course of business, as
disclosed in the SEC Documents, or as set forth on Schedule 3.18, no officer or
director of the Company or any of its Subsidiaries, no spouse of any such
officer or director, and, to the Knowledge of the Company, no relative of such
spouse or of any such officer or director and no Affiliate of any of the
foregoing (a) owns, directly or indirectly, any interest in (excepting less than
one percent (1%) stock holdings for investment purposes in securities of
publicly held and traded companies), or is an officer, director, employee or
consultant of, any Person which is, or is engaged in business as, a competitor,
lessor, lessee, supplier, distributor, sales agent or customer of, or lender to
or borrower from, the Company or any of its Subsidiaries; or (b) owns, directly
or indirectly, in whole or in part, any tangible or intangible property material
to the conduct of the businesses of the Company or its Subsidiaries. No
stockholder (a) is a lender to or borrower from the Company or any of its
Subsidiaries, or (b) owns, directly or indirectly, in whole or in part, any
tangible or intangible property material to the conduct of the businesses of the
Company or its Subsidiaries.

 

3.19 Outstanding Borrowing. Schedule 3.19 sets forth the amount of all
Indebtedness of the Company and its Subsidiaries as of September 30, 2005, the
Liens that relate to such Indebtedness and that encumber the assets and the name
of each lender thereof. No such Indebtedness is entitled to any voting rights in
any matters voted upon by the holders of Common Stock. The Company and its
Subsidiaries have not incurred any Indebtedness since September 30, 2005 except
for such Indebtedness incurred in the ordinary course of business and except for
such Indebtedness that would not have a material adverse effect on the Condition
of the Company.

 

3.20 Environmental Matters. The Company and its Subsidiaries are in compliance
with all applicable Environmental Laws, except where the failure to be in
compliance would not have a material adverse effect on the Condition of the
Company. There is no civil, criminal or administrative judgment, action, suit,
demand, claim, hearing, notice of violation, investigation, proceeding, notice
or demand letter pending or, to the Knowledge of the Company, threatened against
the Company or its Subsidiaries pursuant to Environmental Laws which would
reasonably be expected to have a material adverse effect on the Condition of the
Company. To the Knowledge of the Company, there are no past or present events,
conditions, circumstances, activities, practices, incidents, agreements, actions
or plans which would reasonably be expected to prevent compliance with, or which
have given rise to or will give rise to liability which would have a material
adverse effect on the Condition of the Company, under Environmental Laws.

 

3.21 Insurance. The Company and its Subsidiaries maintain those insurance
policies or binders of insurance identified on Schedule 3.21. Such policies and
binders are valid and enforceable in accordance with their terms and are in full
force and effect. None of such policies will be affected by, or terminate or
lapse by reason of, any transaction contemplated by this Agreement or any of the
other Transaction Documents.

 

23



--------------------------------------------------------------------------------

3.22 Controls. As required by Rule 13a-15 of the Exchange Act, the Company has
established and maintains (i) internal control over financial reporting (as
defined in Rule 13a-15(f) of the Exchange Act), which is designed to provide
reasonable assurance regarding the reliability of the Company’s financial
reporting and its preparation of financial statements for external purposes in
accordance with GAAP and (ii) disclosure controls and procedures (as defined in
Rule 13a-15(e) of the Exchange Act), which are designed to ensure that all
material information required to be disclosed by the Company in the SEC
Documents is accumulated and communicated to the Company’s management, as
appropriate to allow timely decisions regarding required disclosure. The Company
has disclosed, based on its most recent evaluation of internal control over
financial reporting, to the Company’s external auditors, the Audit Committee of
the Board of Directors and to the Purchasers (i) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect in any
material respect the Company’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Except as disclosed in the Company’s
SEC Documents filed on or prior to the date hereof, there have been no changes
in the Company’s internal control over financial reporting. To the Knowledge of
the Company, as of the date of this Agreement, the Company expects that its
external auditors and its chief executive officer and chief financial officer
will be able to give, without qualification, the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of SOX, in the Company’s Form 10-K for the fiscal year ending December 31, 2005.

 

3.23 CFTC Regulatory Matters.

 

(a) Except as set forth on Schedule 3.23, the Company and its Subsidiaries have
complied in all material respects with and are in material compliance with all
Commodities Laws, except for any previous non-compliance prior to January 1,
2002 that is not reasonably expected to have a material continuing effect on the
business and operations of the Company and its Subsidiaries.

 

(b) Except as set forth on Schedule 3.23, no material change is required in the
Company’s or any of its Subsidiaries’ processes, properties or procedures to
comply with any Commodities Laws in effect on the date hereof or enacted as of
the date hereof and scheduled to be effective after the date hereof, and neither
the Company nor any of its Subsidiaries has received any written notice or
written communication of any material noncompliance with any Commodities Laws.

 

(c) The Company has made available to the Purchasers copies of all material
correspondence with the CFTC over the past three years, including without
limitation all reports or correspondence relating to or arising out of any
inspection, audit, investigation or similar proceeding performed by or on behalf
of the CFTC during that period.

 

24



--------------------------------------------------------------------------------

3.24 Stockholder Approval. The affirmative vote of (i) the holders of a majority
of the outstanding shares of Common Stock on the record date and (ii) the
holders of a majority of the outstanding memberships of the Exchange on the
record date, are the only votes of the Company’s stockholders or the members of
the Exchange necessary to approve the Fundamental Actions. For the purposes of
this Agreement, “Fundamental Actions” means the approval and adoption (x) by the
Company’s stockholders, of the Agreement and Plan of Merger, which shall
constitute approval of the New Certificate of Incorporation and the New Bylaws,
and (y) by the Exchange’s members, of the Exchange Certificate of Incorporation
and the Exchange Bylaws.

 

3.25 Proxy Statement. The proxy statement to be distributed to the Company’s
stockholders in connection with the solicitation of votes in favor of the
Stockholder Approval (as amended or supplemented from time to time, the “Proxy
Statement”), shall not, at the date the Proxy Statement is first mailed to
stockholders of the Company and at the time of the meeting of the stockholders,
as the case may be, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that no representation is made by the Company
with respect to the information furnished by the Purchasers concerning the
Purchasers or their Affiliates, including William E. Ford, for inclusion in the
Proxy Statement pursuant to Section 8.2(a). The Proxy Statement, and any
amendments or supplements thereto, when filed by the Company with the
Commission, or when distributed or otherwise disseminated to the Company’s
stockholders, as applicable, shall comply as to form in all material respects
with the requirements of the Exchange Act the rules and regulations thereunder
and other applicable Requirements of Law.

 

3.26 Broker’s, Finder’s or Similar Fees. Except as set forth on Schedule 3.26,
there are no brokerage commissions, finder’s fees or similar fees or commissions
payable by the Company or any of its Subsidiaries in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Company or any of its Subsidiaries or any action taken by
any such Person.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each of the Purchasers represents and warrants, severally and not jointly, to
the Company as follows:

 

4.1 Existence and Power. Such Purchaser (a) is a limited partnership or limited
liability company, as the case may be, duly organized and validly existing and
in good standing under the laws of the jurisdiction of its formation and (b) has
all requisite partnership or limited liability company, as the case may be,
power and authority to execute, deliver and perform its obligations under this
Agreement and each of the other Transaction Documents to which it is a party.

 

25



--------------------------------------------------------------------------------

4.2 Authorization; No Contravention. The execution, delivery and performance by
such Purchaser of this Agreement and each of the other Transaction Documents to
which it is a party and the transactions contemplated hereby and thereby,
(a) have been duly authorized by all necessary partnership or limited liability
company, as the case may be, action of such Purchaser, (b) do not contravene the
terms of such Purchaser’s organizational documents, or any amendment thereof,
(c) except for expiration or early termination, as case may be, of all
applicable waiting periods under the HSR Act, do not violate, conflict with or
result in any breach or contravention of (or with due notice of lapse of time or
both would result in any breach, default or contravention of), or the creation
of any Lien under, any Contractual Obligation of such Purchaser or any
Requirement of Law applicable to such Purchaser (except for the Lien created on
the Purchased Shares purchased by GapStar to secure certain of its obligations),
and (d) except for expiration or early termination, as the case may be, of all
applicable waiting periods under the HSR Act, do not violate any Orders of any
Governmental Authority against, or binding upon, such Purchaser.

 

4.3 Governmental Authorization; Third Party Consents. Except for such filings
and notifications as may be required by the HSR Act and, if necessary, similar
foreign competition or Antitrust Laws, no approval, consent, compliance,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person, and no lapse of a waiting period
under any Requirement of Law, is necessary or required in connection with the
execution, delivery or performance (including, without limitation, the purchase
of the Purchased Shares) by, or enforcement against, such Purchaser of this
Agreement and the other Transaction Documents or the transactions contemplated
hereby and thereby.

 

4.4 Binding Effect. This Agreement has been, and as of the Closing Date each of
the other Transaction Documents will have been, duly executed and delivered by
such Purchaser, and this Agreement constitutes, and as of the Closing Date each
of the other Transaction Documents will constitute, the legal, valid and binding
obligations of such Purchaser, enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

4.5 Purchase for Own Account. The Purchased Shares to be acquired by such
Purchaser pursuant to this Agreement are being or will be acquired for its own
account and with no intention of distributing or reselling such Purchased Shares
or any part thereof in any transaction that would be in violation of the
securities laws of the United States, any state of the United States or any
foreign jurisdiction, without prejudice, however, to the rights of such
Purchaser at all times to sell or otherwise dispose of all or any part of such
Purchased Shares under an effective registration statement under the Securities
Act, or under an exemption from such registration available under the Securities
Act. If such Purchaser should in the future decide to dispose of any of such
Purchased Shares, such Purchaser understands and agrees that it

 

26



--------------------------------------------------------------------------------

may do so only in compliance with the Securities Act and applicable state and
foreign securities laws, as then in effect. Such Purchaser agrees to the
imprinting, so long as required by law, of a legend on certificates representing
all of its Purchased Shares and shares of Unrestricted Common Stock issuable
upon conversion of its Purchased Shares, as required by Section 151(f) of the
Delaware General Corporation Law, as necessary to reflect restrictions arising
under the New Certificate of Incorporation, the Transaction Documents and to the
following effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY FOREIGN JURISDICTION. THE SECURITIES MAY
NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

 

4.6 Restricted Securities. Such Purchaser understands that the Purchased Shares
will not be registered at the time of their issuance under the Securities Act
for the reason that the sale provided for in this Agreement is exempt pursuant
to Section 4(2) of the Securities Act and that the reliance of the Company on
such exemption is predicated in part on such Purchaser’s representations set
forth herein.

 

4.7 Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by such Purchaser in
connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with such Purchaser or any action taken by such
Purchaser.

 

4.8 Accredited Investor. Such Purchaser is an “Accredited Investor” within the
meaning of Rule 501 of Regulation D under the Securities Act, as presently in
effect.

 

ARTICLE V

 

CONDITIONS TO THE OBLIGATION OF THE PURCHASERS TO CLOSE

 

The obligation of the Purchasers to purchase the Purchased Shares, to pay the
purchase price therefor at the Closing and to perform their other obligations
hereunder shall be subject to the satisfaction as determined by, or waiver by,
GAP LP, on behalf of the Purchasers of the following conditions on or before the
Closing Date.

 

5.1 Representations and Warranties. The representations and warranties of the
Company contained in Article III hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or material adverse
effect, which representation as so qualified shall be true and correct in all
respects) at and on the

 

27



--------------------------------------------------------------------------------

Closing Date as if made at and on such date; provided, however, that the
representation and warranty made in Section 3.7(c) shall be true and correct in
all respects at the time made and as of the Closing Date as if made at and on
such date.

 

5.2 Compliance with this Agreement. The Company shall have performed and
complied in all material respects with all of its agreements set forth herein
that are required to be performed by the Company on or before the Closing Date.

 

5.3 Officer’s Certificate. The Purchasers shall have received a certificate from
the Company, in form and substance reasonably satisfactory to the Purchasers,
dated the Closing Date, and signed by the Chief Executive Officer and the Chief
Financial Officer (or acting Chief Financial Officer) of the Company, certifying
as to the matters set forth in Section 5.1 and 5.2.

 

5.4 Secretary’s Certificate. The Purchasers shall have received a certificate
from the Company, in form and substance reasonably satisfactory to the
Purchasers, dated the Closing Date and signed by the Secretary or an Assistant
Secretary of the Company, certifying (a) that the Company is in good standing
with the Secretary of State of the State of Delaware, (b) that the attached
copies of the New Certificate of Incorporation, the New Bylaws, resolutions of
the Board of Directors approving this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby, and resolutions
of the stockholders of the Company approving the Fundamental Actions, are all
true, complete and correct and remain unamended and in full force and effect,
(c) that the attached copies of the resolutions of the Board of Directors
designating William E. Ford to serve as a member of the Board of Directors are
true, complete and correct and remain unamended and in full force and effect and
(d) as to the incumbency and specimen signature of each officer of the Company
executing this Agreement, the other Transaction Documents and any other document
delivered in connection herewith on behalf of the Company.

 

5.5 Filing of Certificate of Merger. The Agreement and Plan of Merger shall have
been approved by the Board of Directors, and following receipt of Stockholder
Approval, the Certificate of Merger containing the New Certificate of
Incorporation shall have been duly filed by the Company with the Secretary of
State of the State of Delaware in accordance with the General Corporation Law of
the State of Delaware, and the Purchasers shall have received evidence of such
filing in form and substance reasonably satisfactory to GAP LP, on behalf of the
Purchasers. The New Certificate of Incorporation and the Exchange Certificate of
Incorporation shall each be effective.

 

5.6 Purchased Shares. The Company shall have delivered to each of the Purchasers
certificates in definitive form representing the number of Purchased Shares set
forth on the notice provided pursuant to Section 2.1, registered in the name of
such Purchaser.

 

5.7 Investor Rights Agreement. The Company shall have duly executed and
delivered to the Purchasers the Investor Rights Agreement.

 

28



--------------------------------------------------------------------------------

5.8 Registration Rights Agreement. The Company shall have duly executed and
delivered to the Purchasers the Registration Rights Agreement.

 

5.9 Stockholder Approval. The Company shall have obtained the Stockholder
Approval and the Purchasers shall have received satisfactory evidence thereof.

 

5.10 Opinion of Counsel. The Company shall have delivered to the Purchasers an
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, dated the Closing Date in
the form attached hereto as Exhibit G.

 

5.11 No Material Adverse Change. Since the date hereof, there shall have been no
material adverse change in the Condition of the Company other than those adverse
changes occurring as a result of (i) general economic, market or industry
conditions (including, without limitation, any change in trading prices of the
Trading Rights), which do not have a disproportionate effect on the Company or
its Subsidiaries as compared to other persons in the industry in which the
Company and its Subsidiaries conduct business, (ii) the initiation,
continuation, escalation or cessation of armed hostilities involving the United
States or its territories or (iii) the proposed Requirements of Law identified
on Schedule 3.6(a) hereto.

 

5.12 Consents and Approvals. All consents, approvals, exemptions,
authorizations, or other actions by, or notice to, or filings identified on
Schedule 5.12, shall have been obtained and be in full force and effect, and the
Purchasers shall have been furnished with appropriate evidence thereof and all
applicable waiting periods shall have expired without any action being taken or
threatened which would have a material adverse effect on the Condition of the
Company.

 

5.13 HSR Act. All applicable waiting periods under the HSR Act shall have
expired or early termination of such waiting periods will have been granted.

 

5.14 No Material Judgment or Order. There shall not be on the Closing Date any
Order of a court of competent jurisdiction or any ruling of any Governmental
Authority or any condition imposed under any Requirement of Law which would
(a) prohibit or restrict (i) the purchase of the Purchased Shares or (ii) the
consummation of the transactions contemplated by this Agreement, (b) subject the
Purchasers to any material penalty or onerous condition under or pursuant to any
Requirement of Law if the Purchased Shares were to be purchased hereunder or
(c) restrict the operation of the business of the Company as conducted on the
date hereof in a manner that would have a material adverse effect on the
Condition of the Company.

 

5.15 Good Standing Certificates. The Company shall have delivered to the
Purchasers good standing certificates for the Company and each of its
Subsidiaries.

 

5.16 New Bylaws; Board of Directors. The New Bylaws shall have been duly
approved by the Board of Directors, and following receipt of Stockholder
Approval, be effective; and in accordance with the New Bylaws, the size of the
Board of

 

29



--------------------------------------------------------------------------------

Directors shall have been reduced to fifteen (15) members. William E. Ford shall
have been appointed a member of the Board of Directors.

 

5.17 Separation of Rights.

 

(a) The Common Stock and membership rights that represent trading privileges on
the Exchange (such membership rights, the “Trading Rights”) of the stockholders
of record of the Company immediately prior to Closing shall have been
“de-stapled” as contemplated by the Exchange Certificate of Incorporation and
the New Certificate of Incorporation.

 

(b) The Trading Rights shall otherwise remain unchanged, subject to the
provisions of the New Certificate of Incorporation and the Exchange Certificate
of Incorporation and the Exchange Bylaws.

 

5.18 Closing Payment. The Company shall have paid to the Purchasers the Special
Payment, if any.

 

ARTICLE VI

 

CONDITIONS TO THE OBLIGATION OF THE COMPANY TO CLOSE

 

The obligation of the Company to issue and sell the Purchased Shares at the
Closing and to perform its other obligations hereunder shall be subject to the
satisfaction as determined by, or waiver by, the Company of the following
conditions on or before the Closing Date.

 

6.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Article IV hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or material adverse
effect, which representation as so qualified shall be true and correct in all
respects) at and on the Closing Date as if made at and on such date.

 

6.2 Compliance with this Agreement. Each Purchaser shall have performed and
complied in all material respects with all of its agreements set forth herein
that are required to be performed by such Purchaser on or before the Closing
Date.

 

6.3 Officer’s Certificate. The Company shall have received a certificate from
each Purchaser, in form and substance reasonably satisfactory to the Company,
dated the Closing Date, and signed by an appropriate officer of such Purchaser,
certifying as to the matters set forth in Section 6.1 and 6.2.

 

6.4 Certificate. The Company shall have received a certificate from each
Purchaser, in form and substance reasonably satisfactory to the Company, dated
the Closing Date and signed by an authorized representative of such Purchaser,
certifying (a) that such Purchaser is in good standing in the jurisdiction of
formation and (b) as to

 

30



--------------------------------------------------------------------------------

the incumbency and specimen signature of each officer of such Purchaser
executing this Agreement, the other Transaction Documents and any other document
delivered in connection herewith on behalf of such Purchaser.

 

6.5 Payment of the Purchase Price. Each Purchaser shall have paid the Company
the aggregate purchase price for the Purchased Shares to be purchased by such
Purchaser.

 

6.6 Investor Rights Agreement. Each Purchaser shall have duly executed and
delivered to the Company the Investor Rights Agreement.

 

6.7 Registration Rights Agreement. Each Purchaser shall have duly executed and
delivered to the Company the Registration Rights Agreement.

 

6.8 HSR Act. All applicable waiting periods under the HSR Act shall have expired
or early termination of such waiting periods will have been granted.

 

6.9 Stockholder Approval. The Company shall have obtained the Stockholder
Approval.

 

6.10 Consents and Approvals. All consents, exemptions, authorizations, or other
actions by, or notice to, or filings identified on Schedule 6.10 shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened which would have
a material adverse effect on the Condition of the Company.

 

6.11 No Material Judgment or Order. There shall not be on the Closing Date any
Order of a court of competent jurisdiction or any ruling of any Governmental
Authority or any condition imposed under any Requirement of Law which would,
(a) prohibit or restrict (i) the sale of the Purchased Shares or (ii) the
consummation of the transactions contemplated by this Agreement, (b) subject the
Company to any material penalty or onerous condition under or pursuant to any
Requirement of Law if the Purchased Shares were to be sold hereunder or
(c) restrict the operation of the business of the Company as conducted on the
date hereof in a manner that would have a material adverse effect on the
Condition of the Company.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1 Indemnification. Except as otherwise provided in this Article VII, from and
after the Closing the Company (the “Indemnifying Party”) agrees to indemnify,
defend and hold harmless each of the Purchasers and their respective officers,
directors, agents, employees, Subsidiaries, partners, members and controlling
persons (each, an “Indemnified Party”) to the fullest extent permitted by law
from and against any and all losses, Claims, or written threats thereof
(including, without limitation, any Claim by a third party), damages, expenses
(including reasonable fees, disbursements and other

 

31



--------------------------------------------------------------------------------

charges of counsel incurred by the Indemnified Party in any action between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party or otherwise) or other liabilities (collectively, “Losses”)
resulting from or arising out of any breach of any representation or warranty,
covenant or agreement by the Company in this Agreement. The amount of any
payment to any Indemnified Party herewith in respect of any Loss shall be of
sufficient amount to make such Indemnified Party whole for any diminution in
value of the Purchased Shares. In connection with the obligation of the
Indemnifying Party to indemnify for expenses as set forth above, the
Indemnifying Party shall, upon presentation of appropriate invoices containing
reasonable detail, reimburse each Indemnified Party for all such expenses
(including reasonable fees, disbursements and other charges of counsel incurred
by the Indemnified Party in any action between the Indemnifying Party and the
Indemnified Party or between the Indemnified Party and any third party) as they
are incurred by such Indemnified Party; provided, however, that if an
Indemnified Party is reimbursed under this Article VII for any expenses, such
reimbursement of expenses shall be refunded to the extent it is finally
judicially determined that the Losses in question resulted primarily from the
willful misconduct or gross negligence of such Indemnified Party.

 

7.2 Notification. Each Indemnified Party under this Article VII shall, promptly
after the receipt of notice of the commencement of any Claim against such
Indemnified Party in respect of which indemnity may be sought from the
Indemnifying Party under this Article VII, notify the Indemnifying Party in
writing of the commencement thereof. The omission of any Indemnified Party to so
notify the Indemnifying Party of any such action shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified
Party (a) other than pursuant to this Article VII or (b) under this Article VII
unless, and only to the extent that, such omission results in the Indemnifying
Party’s forfeiture of substantive rights or defenses. In case any such Claim
shall be brought against any Indemnified Party, and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment; provided,
however, that any Indemnified Party may, at its own expense, retain separate
counsel to participate (subject to the Indemnifying Party’s right to control the
defense in accordance with this Section 7.2) in such defense at its own expense.
Notwithstanding the foregoing, in any Claim in which both the Indemnifying
Party, on the one hand, and an Indemnified Party, on the other hand, are, or are
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel and to control its own defense (in accordance
with this Section 7.2) of such Claim if, in the reasonable opinion of counsel to
such Indemnified Party, either (x) one or more defenses are available to the
Indemnified Party that are not available to the Indemnifying Party and which the
Indemnified Party is not reasonably able to assert or (y) a conflict or
potential conflict exists between the Indemnifying Party, on the one hand, and
such Indemnified Party, on the other hand, that would make such separate
representation advisable; provided, however, that the Indemnifying Party shall
not be liable for the fees and expenses of more than one counsel to all
Indemnified Parties. The Indemnifying Party agrees that it will not, without the
prior written consent of the Purchasers, settle, compromise or consent to

 

32



--------------------------------------------------------------------------------

the entry of any judgment in any pending or threatened Claim relating to the
matters contemplated hereby (if any Indemnified Party is a party thereto) unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising or that may arise out of such
Claim; provided that, the Indemnifying Party shall use commercially reasonable
efforts to include any Indemnified Party in such settlement, compromise or
consent if such Indemnified Party has been actually threatened to be made a
party thereto. The Indemnifying Party shall not be liable for any settlement of
any Claim effected against an Indemnified Party without its written consent,
which consent shall not be unreasonably withheld. The rights accorded to an
Indemnified Party under this Article VII shall be the exclusive remedy that any
Indemnified Party may have at common law, by separate agreement or otherwise;
provided, however, that notwithstanding the foregoing or anything to the
contrary contained in this Agreement, nothing in this Article VII shall restrict
or limit any rights that any Indemnified Party may have to seek equitable
relief, including any right to any remedy set forth in Section 10.7.

 

7.3 Contribution. If the indemnification provided for in this Article VII from
the Indemnifying Party is due in accordance with the terms hereof, but is
unavailable to an Indemnified Party hereunder in respect of any Losses referred
to herein as a result of a final, non-appealable determination by a Governmental
Authority that such indemnification is not enforceable, then the Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Losses referred to above shall be deemed to include, subject to
the limitations set forth in Sections 7.1 and 7.2, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding but shall be subject to the limits set forth in
Section 7.4.

 

7.4 Limits on Indemnification. The amount of any payment by the Indemnifying
Party under this Article VII shall be subject to the following limitations:

 

(a) the Indemnifying Party shall not be obligated to make any payments pursuant
to this Article VII until the aggregate amount of Losses for which the
Indemnifying Party would (but for this Section 7.4(a)) be liable thereunder
exceeds $2,000,000.00 (the “Basket”), and then only for amounts in excess of the
Basket; provided, however, that Losses based upon, arising out of or otherwise
relating to any breach of the representations and warranties of the Company in
the second sentence of Section 3.1, Section 3.2(a) or (b), Section 3.3 (but only
to the extent the breach arises from the failure to obtain the approval,
consent, compliance, exemption, authorization or

 

33



--------------------------------------------------------------------------------

other action by, or notices to, or filing with any Governmental Authority or
quasi-governmental authority), Section 3.4, Section 3.7 and Section 3.26 (the
“Basket Exclusions”) shall not be subject to the Basket; and

 

(b) the total amount for which the Indemnifying Party shall be liable to
indemnify and hold harmless the Indemnified Parties pursuant to this Article VII
shall not exceed $67,500,000 (other than Losses based upon, arising out of or
otherwise relating to the Basket Exclusions for which the total amount for which
the Indemnifying Party shall be liable, when combined with its liability
otherwise pursuant to this Section 7.4(b), shall not exceed $135,000,000.00).

 

(c) Unless otherwise required by applicable Law, the parties hereto agree to
treat any payment made pursuant to this Article VII as an adjustment to the
consideration paid by the Purchasers pursuant to this Agreement for all tax
purposes.

 

(d) In no event shall an Indemnifying Party be liable for speculative,
unforeseeable, punitive, exemplary or consequential damages or lost profits;
provided, however, that nothing in this Section 7.4(d) shall affect any
Purchaser’s right to be indemnified by an Indemnifying Party pursuant to this
Article VII for the diminution in value of such Purchaser’s Purchased Shares.
Notwithstanding any provision contained herein to the contrary, no Indemnified
Party shall be entitled to indemnification or contribution hereunder with
respect to a breach by the Indemnifying Party of any representations or
warranties of which such Indemnified Party had actual knowledge of such breach
at or prior to the Closing. For the purposes of this Section 7.4(d), knowledge
of an Indemnified Party shall mean the actual knowledge of William E. Ford,
Peter L. Bloom, Rene M. Kern, David A. Rosenstein or Stephen J. Byrne.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

The Company hereby covenants and agrees with the Purchasers as follows:

 

8.1 Conduct of Business of the Company. Except as contemplated by this Agreement
(including, without limitation, the NYMEX Merger or the proviso in Section 8.3)
or with the prior written consent of the Purchasers, during the period from the
date of this Agreement to the Closing Date, the Company will conduct its and its
Subsidiaries’ operations only in the ordinary course of business consistent with
past practice and, to the extent consistent therewith, with no less diligence
and effort then would be applied in the absence of this Agreement, will use its
commercially reasonable efforts to preserve intact the business organization of
the Company and its Subsidiaries and to preserve the goodwill of customers,
suppliers and all other Persons having business relationships with the Company
and its Subsidiaries. Without limiting the generality of the foregoing, and
except as otherwise contemplated by this Agreement, prior to the Closing Date,
the Company will not and the Company will cause its Subsidiaries not to, without
the prior written consent of the Purchasers, which consent

 

34



--------------------------------------------------------------------------------

will not be unreasonably withheld or delayed: (a) engage in any transaction
(including, without limitation, capital expenditures) out of the ordinary course
of business and consistent with past practices; (b) issue, reissue or sell, or
authorize the issuance, reissuance or sale of shares of capital stock of any
class, or securities convertible into capital stock of any class, or any rights,
warrants or options to acquire any convertible securities or capital stock;
(c) dispose of any of assets or properties except to the extent these are used,
retired or replaced in the ordinary course of business; (d) fail to keep in
force any Permits required by the Company or any of its Subsidiaries to carry on
business as currently conducted; (e) fail to keep in force material Intellectual
Property rights required by the Company or any of its Subsidiaries to carry on
business as currently conducted; (f) fail to perform all material obligations
required to be performed by the Company or any of its Subsidiaries under any of
the Material Contracts; (g) enter into transactions with Affiliates of the
Company or any of its Subsidiaries (other than in transactions related to the
clearing of securities in the ordinary course of business, as disclosed in the
SEC Documents or as set forth on Schedule 3.18); (h) pay any dividends to
stockholders of the Company (other than the one-time payment of the Company’s
regular end-of-the-year dividend in the ordinary course of business in an amount
not to exceed an aggregate of $30,000,000, including the amount of the Special
Payment, if any); (i) redeem the shares of stockholders of the Company other
than pursuant to an existing restricted stock purchase agreement with current or
former employees; (j) amend the Existing Certificate of Incorporation or the
Existing Bylaws; or (k) knowingly take any action or enter into any transaction
which has, or would reasonably be expected to have, the effect of intentionally
delaying or otherwise impeding the consummation of the transactions contemplated
by this Agreement and each of the other Transaction Documents.

 

8.2 Stockholder Approval.

 

(a) As soon as practicable following the date hereof, the Company will prepare
and file the Proxy Statement with the Commission. The Company shall use its
commercially reasonable efforts to (i) respond as promptly as practicable to any
comments of the Commission with respect thereto, (ii) have or cause the Proxy
Statement to be cleared by the Commission as promptly as practicable and
(iii) cause the Proxy Statement to be mailed to the Company’s stockholders as
promptly as practicable thereafter. The Purchasers shall furnish all information
concerning the Purchasers or their Affiliates, including William E. Ford, as the
Company may reasonably request and is required under applicable law in
connection with the preparation of the Proxy Statement. The information supplied
by the Purchasers for inclusion in the Proxy Statement shall not, at the date
the Proxy Statement is first mailed to stockholders of the Company and at the
time of the meeting of the stockholders, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company shall
promptly notify each of the Purchasers upon the receipt of comments from the
Commission or its staff or any request from the Commission or its staff for
amendments or supplements to the Proxy Statement and shall provide each of the
Purchasers with copies of all correspondence

 

35



--------------------------------------------------------------------------------

between the Company and its representatives, on the one hand, and the Commission
and its staff, on the other hand. Notwithstanding the foregoing, prior to filing
or mailing the Proxy Statement (or any amendment or supplement thereto) or
responding to any comments of the Commission with respect thereto, the Company
(x) shall provide each of the Purchasers with an opportunity to review and
comment on such document or response and (y) shall include in such document or
response all comments reasonably proposed by the Purchasers. The Company shall
use its commercially reasonable efforts to cause the Proxy Statement to comply
in all material respects with the applicable provisions of the Exchange Act and
the rules and regulations promulgated thereunder, including without limitation,
Section 14(a) thereof.

 

(b) Following the clearance by the Commission of the Proxy Statement and upon
the mailing thereof to the Company’s stockholders, the Company shall call and
arrange for a special meeting of the stockholders of the Company to be held as
promptly as permitted under the Exchange Act after such clearance (the
“Stockholders’ Meeting”) and take such other actions necessary to obtain the
Stockholder Approval as promptly as practicable. The Company shall, through the
Board of Directors recommend to the Company’s stockholders that they approve and
authorize the Fundamental Actions. The Company shall call, give notice of,
convene and hold the Stockholders’ Meeting and submit the Fundamental Actions to
a vote of the Company’s stockholders, regardless of the commencement,
disclosure, announcement or submission to it of any Alternative Proposal, any
furnishing of information, discussions or negotiations with respect thereto of
the type permitted by subsection (B) of the proviso to the first sentence of
Section 8.3 or any change, modification, withdrawal or other alteration of the
Board of Directors’ recommendation with respect to the Fundamental Actions.
Prior to the Stockholders’ Meeting, the Company shall not submit to the vote of
its stockholders any Alternative Proposal or propose to do so.

 

8.3 No Solicitation. Prior to the Closing, the Company shall not, and shall
cause its Subsidiaries and the officers, directors, employees, representatives
(including, without limitation, investment bankers, attorneys and accountants),
agents or Affiliates of the Company and its Subsidiaries not to, directly or
indirectly, (i) solicit, initiate, encourage or facilitate any inquiries or the
making of the proposal or offer with respect to an Alternative Proposal or
(ii) participate in any discussions or negotiations with, or provide any
non-public information to, or afford any access to the properties, books or
records of the Company or any of its Subsidiaries, or otherwise take any other
action to assist or facilitate (including granting any waiver or release under
any standstill or similar agreement with respect to any securities of the
Company or any of its Subsidiaries), any “person” or “group” (as such terms are
used for purposes of Section 13(d)(3) of the Exchange Act) (other than the
Purchasers or any Affiliate or associate of the Purchasers) concerning any
Alternative Proposal; provided that, nothing contained in this Agreement shall
prevent the Company or the Board of Directors from (A) complying with Rule 14d-9
or 14e-2 promulgated under the Exchange Act with regard to an Alternative
Proposal or (B) providing information (pursuant to a confidentiality agreement
in reasonably customary form, which is no more favorable than the
Confidentiality Agreement and which does not contain terms that prevent the

 

36



--------------------------------------------------------------------------------

Company from complying with its obligations under this Section 8.3) to or
engaging in any negotiations or discussions with any “person” or “group” (as
such terms are used for purposes of Section 13(d)(3) of the Exchange Act) who
has made an unsolicited bona fide Alternative Proposal with respect to a Change
of Control Transaction, if, with respect to the actions set forth in clause (B),
the Board of Directors, after consulting with and taking into account the advice
of its outside legal counsel and its financial advisers, determines in good
faith that (i) such Change of Control Transaction is reasonably capable of being
completed without undue delay taking into account all legal, financial,
regulatory and other aspects of the proposal and the party making the proposal,
(ii) any required financing to complete such Change of Control Transaction has
been demonstrated to the satisfaction of the Board of Directors of the Company,
acting in good faith, will be timely obtained and (iii) taking such action is
necessary in order for the Board of Directors to comply with its fiduciary
obligations under any Requirements of Law. Notwithstanding the proviso to the
immediately preceding sentence, the Company shall remain obligated (i) to use
its commercially reasonable efforts to consummate the transactions contemplated
by this Agreement (including the NYMEX Merger) as expeditiously as possible, and
(ii) to submit the Fundamental Actions to the vote of the stockholders of the
Company at the Stockholder’s Meeting as soon as practicable, in accordance with
Section 8.2.

 

8.4 Commercially Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Requirements of Law (including all filings to be made with, and consents to be
obtained from, the CFTC and the National Futures Association and all
determinations or certifications to be made under the Commodities Laws) to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement. Without limiting the foregoing,
each of the Company and the Purchasers shall use its commercially reasonable
efforts to make promptly any required submissions under any applicable
Requirements of Law that the Company or the Purchasers determines is required to
be made, in each case, with respect to the transactions contemplated hereby and
to respond as promptly as practicable to all inquiries received from any
Governmental Authority with respect to such submissions for additional
information or documentation.

 

8.5 HSR Act and CFTC Approval. The Company will promptly execute and file, or
join in the execution and filing of, any application, notification (including
any notification or provision of information, if any, that may be required under
the HSR Act, which the Company shall file no later than 10 Business Days after
the date hereof) or other document that may be necessary in order to obtain the
authorization, approval or consent of any Governmental Authority, which may be
reasonably required, or which the Purchasers may reasonably request, in
connection with the consummation of the transactions contemplated by this
Agreement. The Company will use commercially reasonable efforts to obtain, or
assist the Purchasers in obtaining, all such authorizations, approvals and
consents, including without limitation using commercially reasonable

 

37



--------------------------------------------------------------------------------

efforts to supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and to
request the expiration or termination of the applicable waiting periods under
the HSR Act as soon as practicable. The Company shall, in connection with its
obligation to use commercially reasonable efforts to obtain, or assist the
Purchasers in obtaining, all such requisite authorizations, approvals or
consents, use commercially reasonable efforts to (i) cooperate in all reasonable
respects with the Purchasers in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private party, (ii) promptly inform the Purchasers of any
communication received by the Company from or given by the Company to, the
United States Department of Justice (the “DOJ”), the United States Federal Trade
Commission (the “FTC”), the CFTC or any other Governmental Authority or
quasi-governmental entity and of any material communication received or given in
connection with any proceeding by a private party, in each case regarding any of
the transactions contemplated hereby, (iii) permit the Purchasers, or the
Purchasers’ legal counsel, to review any communication given by it to, and
consult with the Purchasers in advance of any meeting or conference with, the
DOJ, the FTC, the CFTC or any such other Governmental Authority or
quasi-governmental entity or, in connection with any proceeding by a private
party, with any other person and (iv) give the Purchasers the opportunity to
attend and participate in such meetings and conferences (other than with respect
to the CFTC).

 

8.6 Tax Reporting. The Company shall not treat the Purchased Shares as
“preferred stock” for purposes of the Code, including, but not limited to,
Section 305 thereof, except as required by any Requirements of Law or pursuant
to a final determination.

 

8.7 Inspection. Prior to the Closing, the Company shall permit representatives
of the Purchasers to visit and inspect any of its and its Subsidiaries
properties, to examine their corporate, financial and operating records and make
copies thereof or abstracts therefrom, and to discuss their affairs, finances
and accounts with their respective directors, officers and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested upon reasonable advance notice to the
Company. Each Purchaser agrees that any information furnished by the Company
relating to the Company and its business may not be used for any purpose other
than for evaluating and monitoring such Purchaser’s investment or future
investment in the Company. Each Purchaser agrees to use, and to use its
commercially reasonable efforts to insure that its authorized representatives
use, the same degree of care as such Purchaser uses to protect its own
confidential information, to keep confidential any information furnished to it
(so long as such information is not in the public domain), except that such
Purchaser may disclose such proprietary or confidential information (i) to any
investor, Subsidiary, member or parent of such Purchaser for the purpose of
evaluating its investment in the Company as long as such investor, Subsidiary,
member or parent of such Purchaser is subject to a customary confidentiality
arrangement with such Purchaser, (ii) to the extent required by law, rule,
regulation or legal process, provided that such Purchaser will use reasonable
efforts to notify the Company in advance of such disclosure so as to permit the
Company to seek a

 

38



--------------------------------------------------------------------------------

protective order or otherwise contest such disclosure, and such Purchaser will
use reasonable efforts to cooperate, at the expense of the Company, in pursuing
any such protective order, (iii) to the extent such information relating to the
Company’s or any of its Subsidiaries’ business is or becomes publicly available
other than as a result of a breach of this Section 8.7, or (iv) to the extent
the Company shall have consented to such disclosure.

 

8.8 Litigation. The Company shall notify the Purchasers in writing promptly
after learning of any material action, proceeding, claim or investigation by or
before any court, arbitrator or administrative agency, initiated against it or
any of its Subsidiaries, or, to the Knowledge of the Company, threatened against
it or any of its Subsidiaries relating to the transactions contemplated by this
Agreement.

 

8.9 IRS Forms. The Purchasers hereby covenant and agree with the Company that on
the date hereof, each of the Purchasers shall provide the Company, in the manner
prescribed by applicable law, validly completed and executed Internal Revenue
Service Forms W-9, W-8BEN, W8IMY, or other applicable form, certificate, or
document prescribed by the Internal Revenue Service for purposes of establishing
such Purchaser’s status and entitlement to any reduction or exemption from U.S.
withholding taxes (each an “IRS Form”); provided that, the Company shall not
withhold from any payments any amounts for taxes except as it reasonably
believes is required, after consultation with the Purchasers, to be withheld
under applicable Requirements of Law. After the Closing Date, each Purchaser
shall deliver such additional applicable IRS Forms as may then be required when
a lapse in time or change of circumstance renders the previous IRS Form obsolete
or inaccurate.

 

8.10 Intellectual Property. The Company shall use its commercially reasonable
efforts to (i) require that current employees of the Company or any Subsidiary
involved in the creation of Intellectual Property for the Company or a
Subsidiary, as determined in the commercially reasonable business judgment of
the Company, enter into agreements that provide that such employees are
obligated to keep confidential proprietary information of, and assign
Intellectual Property, including, without limitation, inventions, made by such
employees during the course of employment to, the Company or its Subsidiaries
and (ii) institute a procedure, as determined in the commercially reasonable
business judgment of the Company, intended to ensure that future employees of
the Company or any Subsidiary enter into such agreements.

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination. This Agreement may be terminated prior to the Closing as
follows:

 

(a) at any time on or prior to the Closing Date, by mutual written consent of
the Company and the Purchasers;

 

39



--------------------------------------------------------------------------------

(b) at the election of the Company or the Purchasers by written notice to the
other parties hereto after 5:00 p.m., New York time, on March 31, 2006, if the
Closing shall not have occurred, unless such date is extended by the mutual
written consent of the Company and the Purchasers; provided, however, that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available (i) to any party whose breach of any representation, warranty,
covenant or agreement under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date or (ii) if the
Closing has not occurred solely because either (x) any party hereto has not yet
obtained any necessary approval from any Governmental Authority or the CFTC or
(y) the Proxy Statement is not cleared for mailing by the Commission to the
Company’s stockholders by January 15, 2006 in which case such election may be
made after 5:00 pm, New York time, on May 15, 2006;

 

(c) at the election of the Company, if there has been a material breach of any
representation, warranty, covenant or agreement on the part of any of the
Purchasers contained in this Agreement, which breach has not been cured within
fifteen (15) Business Days of notice to the Purchasers of such breach;

 

(d) at the election of the Purchasers, if there has been a material breach of
any representation, warranty, covenant or agreement on the part of the Company
contained in this Agreement, which breach has not been cured within fifteen
(15) Business Days notice to the Company of such breach; or

 

(e) at the election of the Company or the Purchasers, if Stockholder Approval
shall not have been obtained at the Stockholders’ Meeting (including
adjournments and postponements) duly convened in accordance with Section 8.2(b).

 

If this Agreement so terminates, it shall become null and void and have no
further force or effect, except as provided in Section 9.2.

 

9.2 Survival. If this Agreement is terminated and the transactions contemplated
hereby are not consummated as described above, this Agreement shall become void
and of no further force and effect, except for the provisions of Article I, this
Section 9.2 and Sections 10.2 through 10.4 (inclusive); provided, however, that
(a) none of the parties hereto shall have any liability in respect of a
termination of this Agreement pursuant to Section 9.1(a), Section 9.1(b) or
Section 9.1(e), (b) nothing shall relieve any of the parties from liability for
actual damages resulting from a breach of the covenants set forth in
Sections 8.2 and 8.3 or a willful breach of any other representation, warranty,
covenant or agreement which gave rise to a termination of this Agreement
pursuant to Section 9.1(c) or 9.1(d); and provided, further, that none of the
parties hereto shall have any liability for speculative, unforeseeable,
punitive, exemplary or consequential damages or lost profits resulting from any
legal action relating to any termination of this Agreement.

 

40



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

10.1 Survival of Representations, Warranties and Covenants. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement until the date that is thirty (30) days after the
receipt by the Purchasers of audited financial statements of the Company for the
fiscal year ending December 31, 2006 (or, if such fiscal year changes and no
such audited consolidated financial statements are available, then the successor
fiscal year), except for the second sentence of Section 3.1, Section 3.2,
Section 3.4, Section 3.7, Section 3.12, Section 4.5, Section 4.6 and
Section 4.8, which representations and warranties shall survive until the third
anniversary of the Closing Date. The covenants (other than Sections 8.6 and 8.9)
shall survive the Closing in accordance with their terms and for 90 days
thereafter. For purposes of this Section 10.1, “receipt by the Purchasers of
audited financial statements of the Company” shall be deemed to occur no earlier
than the second day following their public availability on the Commission’s
EDGAR website.

 

10.2 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

(a) if to the Company:

 

NYMEX Holdings, Inc.

One North End Avenue

World Financial Center

New York, New York 10282-1101

Telecopier: (212) 301-4568

Attention: Office of the Chairman

 

with a copy to the General Counsel at the same address as

above and with the following facsimile number:

 

Telecopier: (212) 299-2299

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6518

Telecopier: (917) 777-2204

Attention: Eric J. Friedman, Esq.

 

41



--------------------------------------------------------------------------------

(b) if to any of the Purchasers:

 

c/o General Atlantic Service Corporation

3 Pickwick Plaza

Greenwich, Connecticut 06830

Telecopier: (203) 622-8818

Attention: William E. Ford

                  David A. Rosenstein, Esq.

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Telecopier: (212) 757-3990

Attention: Douglas A. Cifu, Esq.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 10.2 designate another address or Person for
receipt of notices hereunder.

 

10.3 Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. Subject to applicable securities laws and the terms and
conditions of the other Transaction Documents, the Purchasers may assign any of
their rights under the other Transaction Documents to any of their respective
Affiliates. The Company may not assign any of its rights under this Agreement
without the written consent of the Purchasers, other than pursuant to the NYMEX
Merger. Except as provided in Article VII, no Person other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

10.4 Amendment and Waiver.

 

(a) No failure or delay on the part of the Company or the Purchasers in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 

(b) Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by the Company or the Purchasers from the terms of any provision of
this Agreement, shall be effective (i) only if it is made or given in writing
and signed by the Company and each of the Purchasers and (ii) only in the
specific

 

42



--------------------------------------------------------------------------------

instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on the
Company or the Purchasers in any case shall entitle the Company or the
Purchasers, respectively, to any other or further notice or demand in similar or
other circumstances.

 

10.5 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

10.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.7 Specific Performance. The parties to this Agreement agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the parties to this Agreement hereby agree that each
party hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or any state having
jurisdiction, in addition to any other remedy to which such party may be
entitled at law or in equity.

 

10.8 GOVERNING LAW; CONSENT TO EXCLUSIVE JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in the County of New York, in the State of New York over any suit,
action or proceeding arising out of or relating to this Agreement. To the
fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

10.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO

 

43



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.9.

 

10.10 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

10.11 Rules of Construction. Unless the context otherwise requires, references
to sections or subsections refer to sections or subsections of this Agreement.

 

10.12 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, and the other Transaction Documents are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement, together with the
exhibits and schedules hereto, and the other Transaction Documents supersede all
prior agreements and understandings between the parties with respect to such
subject matter, including, without limitation, those certain Terms of Preferred
Stock Purchase by GA LLC entered into on September 20, 2005.

 

10.13 Fees. If the Closing occurs, then the Company shall reimburse the
Purchasers for all of their reasonable fees, disbursements and other charges of
counsel reasonably incurred in connection with the transactions contemplated by
this Agreement up to an aggregate amount of $250,000.

 

10.14 Publicity; Confidentiality. Except as may be required by applicable
Requirements of Law, none of the parties hereto shall issue a press release or
public announcement or otherwise make any disclosure concerning this Agreement
or the transactions contemplated hereby, without prior written approval by the
other parties hereto; provided, however, that nothing in this Agreement shall
restrict the parties from disclosing information (a) that is already publicly
available, (b) that was known to the parties on a non-confidential basis prior
to its disclosure by another party, (c) that may be required or appropriate in
response to any summons or subpoena or in connection with any litigation,
provided that the parties will use reasonable efforts to notify the other
parties in advance of such disclosure so as to permit the other parties to seek
a protective order or otherwise contest such disclosure, and the parties will
use reasonable efforts to cooperate, at the expense of such party contesting
disclosure, in pursuing any such protective order, (d) in order to comply with
any Requirement of Law, (e) to the Purchasers’ or the Company’s officers,
directors, stockholders, members, partners, investors, advisors, employees,
controlling persons, auditors or counsel or (f) to Persons from whom releases,
consents or approvals are required, or to whom notice is required to be
provided, pursuant to any Requirement of Law; and provided further, that from
and

 

44



--------------------------------------------------------------------------------

after Closing, GA LLC may disclose on its worldwide web page,
www.generalatlantic.com, the name of the Company, the name of the Chief
Executive Officer of the Company, a brief description of the business of the
Company and the Company’s logo and the aggregate amount of the Purchasers’
investment in the Company. If any announcement is required by any Requirement of
Law to be made by any party hereto, prior to making such announcement such party
will deliver a draft of such announcement to the other parties and shall give
the other parties reasonable opportunity to comment thereon. If the Company
wishes to issue any press release or public comment or otherwise make any
disclosure concerning the Purchasers that is not required by a Requirement of
Law, other than a brief description of GA LLC or the Purchasers and GA LLC’s
logo and the aggregate amount of the Purchasers’ investment in the Company, the
Company shall first consult with the Purchasers and give them a reasonable
opportunity to comment thereon prior to issuing any such press release, public
comment or other disclosure, or if applicable, comply with Section 10.14(c).

 

10.15 Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Stock Purchase Agreement on the date first written above.

 

NYMEX HOLDINGS, INC.

By:

  /s/ Mitchell Steinhause

Name:

  Mitchell Steinhause

Title:

  Chairman and Principal Executive Officer

 

GENERAL ATLANTIC PARTNERS 82, L.P.

By:

 

GENERAL ATLANTIC LLC,

        its General Partner

By:

  /s/ William E. Ford

Name:

  William E. Ford

Title:

  President and Managing Director

 

GAPSTAR, LLC

By:

 

GENERAL ATLANTIC LLC,

        its Sole Member

By:

  /s/ William E. Ford

Name:

  William E. Ford

Title:

  President and Managing Director

 

GAP COINVESTMENTS III, LLC

By:

  /s/ William E. Ford

Name:

  William E. Ford

Title:

  A Managing Member

 

GAP COINVESTMENTS IV, LLC

By:

  /s/ William E. Ford

Name:

  William E. Ford

Title:

  A Managing Member



--------------------------------------------------------------------------------

GAPCO GMBH & CO. KG

By:

 

GAPCO MANAGEMENT GMBH,

        its General Partner

By:

  /s/ Matthew Nimetz

Name:

 

Matthew Nimetz

Title:

 

Managing Director